










MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT
Dated as of June 26, 2014
among
HLSS MORTGAGE MASTER TRUST II,
as Seller
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Buyer







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1
APPLICABILITY
1


Section 1.01
Applicability
1


ARTICLE 2
DEFINITIONS AND INTERPRETATION
1


Section 2.01
Rules of Interpretation
32


ARTICLE 3
THE TRANSACTIONS
33


Section 3.01
Procedures
33


Section 3.02
Transfer of Purchased Assets; Servicing Rights
35


Section 3.03
[Reserved]
35


Section 3.04
Maximum Aggregate Purchase Price
35


Section 3.05
Early Repurchase Date; Mandatory Repurchases
35


Section 3.06
Repurchase
36


Section 3.07
[Reserved]
36


Section 3.08
Payment of Price Differential and Fees
36


Section 3.09
Payment, Transfer and Custody
37


Section 3.10
Repurchase Obligations Absolute
38


ARTICLE 4
MARGIN MAINTENANCE
38


Section 4.01
Margin Deficit
38


ARTICLE 5
APPLICATION OF INCOME
39


Section 5.01
Waterfall Account
39


Section 5.02
Price Differential Maintenance Account
39


Section 5.03
Before an Event of Default
39


Section 5.04
After Event of Default
40


Section 5.05
Seller to Remain Liable
40


Section 5.06
Update of the Purchase Price
40


ARTICLE 6
CONDITIONS PRECEDENT
40


Section 6.01
Conditions Precedent to Initial Transaction
40


Section 6.02
Conditions Precedent to All Transactions
41


ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLER
44


Section 7.01
Seller
44


Section 7.02
Repurchase Documents
44


Section 7.03
Solvency
45


Section 7.04
Taxes
45


Section 7.05
Financial Condition
45


Section 7.06
True and Complete Disclosure
46


Section 7.07
Compliance with Laws
46


Section 7.08
Compliance with ERISA
47


Section 7.09
No Default or Material Adverse Effect
47


Section 7.10
[Reserved].
47




- i -

--------------------------------------------------------------------------------




Section 7.11
[Reserved].
48


Section 7.12
Transfer and Security Interest
48


Section 7.13
No Broker
48


Section 7.14
[Reserved]
48


Section 7.15
Separateness
48


Section 7.16
Other Indebtedness
48


Section 7.17
[Reserved]
48


Section 7.18
Chief Executive Office; Jurisdiction of Organization
48


Section 7.19
[Reserved]
48


Section 7.20
[Reserved]
48


Section 7.21
[Reserved]
49


Section 7.22
No Adverse Selection
49


Section 7.23
Servicing Rights
49


ARTICLE 8
COVENANTS OF SELLER
49


Section 8.01
Existence; Governing Documents; Conduct of Business
49


Section 8.02
Compliance with Laws, Contractual Obligations and Repurchase Documents
49


Section 8.03
Structural Changes
50


Section 8.04
Protection of Buyer’s Interest in Purchased Assets
50


Section 8.05
Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens
51


Section 8.06
Maintenance of Property and Insurance
51


Section 8.07
Financial Covenants
51


Section 8.08
Delivery of Income
51


Section 8.09
Delivery of Financial Statements and Other Information
52


Section 8.10
Delivery of Notices
53


Section 8.11
[Reserved]
55


Section 8.12
[Reserved]
55


Section 8.13
Records
55


Section 8.14
No Pledge
55


Section 8.15
[Reserved]
55


Section 8.16
Maximum Aggregate Purchase Price
55


Section 8.17
[Reserved]
56


Section 8.18
Distributions
56


Section 8.19
Maintenance of Price Differential Maintenance Account
56


ARTICLE 9
SINGLE-PURPOSE ENTITY
56


Section 9.01
Covenants Applicable to Seller
56


ARTICLE 10
EVENTS OF DEFAULT AND REMEDIES
57


Section 10.01
Events of Default
57


Section 10.02
Remedies of Buyer as Owner of the Purchased Assets
60




- ii -

--------------------------------------------------------------------------------




ARTICLE 11
SECURITY INTEREST
62


Section 11.01
Grant
62


Section 11.02
Effect of Grant
63


Section 11.03
Seller to Remain Liable
63


Section 11.04
[Reserved]
63


Section 11.05
Waiver of Certain Laws
63


ARTICLE 12
INCREASED COSTS; CAPITAL ADEQUACY
64


Section 12.01
Market Disruption
64


Section 12.02
Illegality
64


Section 12.03
Breakfunding
64


Section 12.04
Increased Costs
64


Section 12.05
Capital Adequacy
65


Section 12.06
Withholding Taxes
65


Section 12.07
Payment and Survival of Obligations
67


ARTICLE 13
INDEMNITY AND EXPENSES
67


Section 13.01
Indemnity
67


Section 13.02
Expenses
70


ARTICLE 14
INTENT
70


Section 14.01
Intent
71


ARTICLE 15
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
71


Section 15.01
Disclosure
71


ARTICLE 16
NO RELIANCE
71


Section 16.01
No Reliance
71


ARTICLE 17
SERVICING
72


Section 17.01
Servicing of Purchased Assets
72


Section 17.02
Fees and Expenses of Servicer
74


ARTICLE 18
MISCELLANEOUS
74


Section 18.01
Governing Law
74


Section 18.02
Submission to Jurisdiction; Service of Process
74


Section 18.03
IMPORTANT WAIVERS
75


Section 18.04
Integration
76


Section 18.05
Single Agreement
76


Section 18.06
Use of Employee Plan Assets
76


Section 18.07
Survival and Benefit of Seller’s Agreements
77


Section 18.08
Assignments and Participations
77


Section 18.09
Ownership and Hypothecation of Purchased Assets
78


Section 18.10
Confidentiality
78


Section 18.11
No Implied Waivers
79


Section 18.12
Notices and Other Communications
79




- iii -

--------------------------------------------------------------------------------




Section 18.13
Counterparts; Electronic Transmission
79


Section 18.14
No Personal Liability
79


Section 18.15
Protection of Buyer’s Interests in the Purchased Assets; Further Assurances
80


Section 18.16
Default Rate
81


Section 18.17
Termination
81


Section 18.18
Set-off
81


Section 18.19
Power of Attorney
82


Section 18.20
Seller’s Waiver of Setoff
83


Section 18.21
Periodic Due Diligence Review
83


Section 18.22
Time of the Essence
83


Section 18.23
[Reserved]
84


Section 18.24
Patriot Act Notice
84


Section 18.25
Limitation of Liability
84


Section 18.26
Successors and Assigns
84


 
 
 
SCHEDULES
 
 
Schedule 1
Representations and Warranties with Respect to Mortgage Loans
 
Schedule 2
Notice Addresses and Wire Instructions
 
Schedule 3
Schedule of Exceptions to any Representations and Warranties
 
Schedule 4
Schedule of Indebtedness
 
EXHIBITS
 
 
EXHIBIT A
[Reserved]
 
EXHIBIT B
Form of Servicer Letter Agreement
 
EXHIBIT C
Form of Closing Certificate
 
EXHIBIT D
Form of Compliance Certificate
 
EXHIBIT E
Form of Confirmation
 
EXHIBIT F
Form of Mortgage Loan Schedule
 
EXHIBIT G
[Reserved]
 
EXHIBIT H
Form of Transaction Request
 
EXHIBIT I
Form of Power of Attorney
 
EXHIBIT J
Form of Purchased Asset Data Summary
 
EXHIBIT K
Form of Assignment and Acceptance
 
EXHIBIT L
Form of “Good-Bye Letter”
 
EXHIBIT M
Form of Monthly Servicing Report
 




- iv -

--------------------------------------------------------------------------------




THIS MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT, dated as of June 26,
2014 is made by and between HLSS MORTGAGE MASTER TRUST II, a Delaware statutory
trust (as more specifically defined below, the “Seller”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (as more specifically
defined below, “Buyer”). Seller and Buyer (each a “Party”) hereby agree as
follows:




--------------------------------------------------------------------------------




ARTICLE 1

APPLICABILITY
Section 1.01    Applicability. Subject to the terms and conditions of the
Repurchase Documents, from time to time during the Funding Period and at the
request of Seller, the Parties may enter into transactions in which Seller
agrees to sell, transfer and assign to Buyer certain Mortgage Loans and all
related rights in and interests related to such Mortgage Loans on a servicing
released basis, against the transfer of funds by Buyer representing the Purchase
Price for such Mortgage Loans, with a simultaneous agreement by Buyer to
transfer to Seller and Seller to repurchase such Mortgage Loans in a repurchase
transaction at a date not later than the Facility Termination Date, against the
transfer of funds by Seller representing the Repurchase Price for such Mortgage
Loans.
ARTICLE 2    

DEFINITIONS AND INTERPRETATION
“Accelerated Repurchase Date”: Defined in Section 10.02.
“Accepted Servicing Practices”: With respect to any Purchased Asset, those
mortgage servicing practices of prudent financial or mortgage lending
institutions which service assets of the same type as such Purchased Assets in
the jurisdiction where the related Mortgaged Property is located.
“Account Bank”: Wells Fargo Bank, National Association or any other bank
approved by Buyer.
“Actual Knowledge”: With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the knowledge of such
Person and each of its employees, officers, directors and agents.
“Adjusted Tangible Equity”: As of any date of determination, the excess of
(i) total assets (net of goodwill and intangible assets), but including mortgage
servicing rights, over (ii) total liabilities on such date, calculated in
accordance with GAAP; provided, that Buyer shall have the right to perform
valuations of the mortgage servicing rights on a quarterly basis or more
frequently, as reasonably requested by Buyer, using a nationally recognized
third party appraiser with expertise evaluating mortgage servicing rights
approved by both Buyer and Guarantor, at Guarantor’s expense, and any such
valuations shall be the mortgage servicing rights value for purposes of
determining “Adjusted Tangible Equity”.
“Adjusted Tangible Equity Requirement”: The requirement that Guarantor hold
Adjusted Tangible Equity equal to the greater of (1) $25,000,000 and (2) the sum
of (a) 0.25% of the aggregate unpaid principal balance of all mortgage loans as
to which Guarantor holds the rights to service or the rights to mortgage
servicing rights, together with the obligation to fund related servicer
advances,

- 2 -

--------------------------------------------------------------------------------




plus (b) 5.00% of the aggregate amount of all servicer advances made by
Guarantor that remain unreimbursed.
“Affiliate”: With respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.
“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer in substantially the same manner that
Buyer determines such rate in transactions with similarly situated
counterparties and similar assets.
“Agency”: Fannie Mae or Freddie Mac, as applicable.
“Aggregate Market Value”: As of any date of determination, the sum of the Market
Value for all Purchased Assets currently subject to Transactions, but excluding
the Market Value for any Purchased Asset for which the requirements of the
definition of Eligible Asset have not been satisfied as determined by Buyer.
“Aggregate Purchase Price”: As of any date of determination, the aggregate
outstanding Purchase Price of all Purchased Assets subject to a Transaction.
“Agreement”: This Master Repurchase Agreement and Securities Contract, dated as
of the Closing Date, by and between Seller and Buyer, as the same may be
amended, supplemented, or modified thereto from time to time, and which shall
include all Schedules and Exhibits thereto.
“ALTA”: The American Land Title Association.
“Anti-Terrorism Laws”: Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.
“Applicable Percentage”: The meaning set forth in the Fee Letter, which
definition is incorporated by reference herein.
“Asset Tape”: A computer tape or other electronic medium generated by Seller,
and delivered to Buyer and Custodian, which provides information (including,
without limitation, the information set forth on Exhibit F attached hereto) for
Purchased Assets, in a format acceptable to Buyer.
“Assignment Documents”: Defined in Schedule 1.
“Bankruptcy Code”: Title 11 of the United States Code, as amended.
“BPO”: An opinion of the BPO Value of a Mortgaged Property.
“BPO Value”: The stated dollar value, based on “as-is” condition, contained in a
BPO regarding the fair market value of a Mortgaged Property or parcel of real
property and given by a licensed real estate agent or broker (such agent or
broker being independent from Seller, Guarantor

- 3 -

--------------------------------------------------------------------------------




or Servicer and acceptable to Buyer) which generally shall include three (3)
comparable sales and three (3) comparable listings and assuming a marketing
period for the related property of ninety (90) days.
“Business Day”: Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, California, Delaware, North Carolina or
the U.S. Virgin Islands are authorized or obligated by law or executive order to
be closed, (c) any day on which the New York Stock Exchange, the Federal Reserve
Bank of New York or the Custodian is authorized or obligated by law or executive
order to be closed, or (d) if the term “Business Day” is used in connection with
the determination of LIBOR, a day dealings in Dollar deposits are not carried on
in the London interbank market.
“Buyer”: Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents.
“Buyer’s Margin Percentage”: For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing one (1) by the
Applicable Percentage used to calculate the Purchase Price therefor on the
related Purchase Date.
“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.
“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or un-certificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.
“Cash-Trap Trigger Event”: If at any time any of the following shall occur:
(a)    the Aggregate Purchase Price falls below $20,000,000, if the Aggregate
Purchase Price at any time was greater than or equal to $20,000,000;
(b)    a Servicer Termination Event;
(c)    the appointment of a successor to Servicer without Buyer’s prior written
consent;
(d)    the occurrence and continuation of an Event of Default under any
Repurchase Document; or
(e)    the occurrence of a default by Seller or Guarantor beyond any applicable
grace period in paying any amount or performing any obligation under any
Indebtedness, Guarantee Obligation or Contractual Obligation with an outstanding
amount of at least $1,000,000 with respect

- 4 -

--------------------------------------------------------------------------------




to Seller, or $1,000,000 with respect to Guarantor, and the effect of such
default is to permit the acceleration of the maturity of the related obligations
of Seller or Guarantor, as applicable (regardless of whether such default is
waived or such acceleration occurs).
“Change of Control”: The occurrence of either of the following events:
(a) Guarantor shall cease to own and control, of record and beneficially,
directly or indirectly 100% of the Equity Interests of Seller or (b) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of all
classes of Equity Interests of Guarantor entitled to vote generally in the
election of the directors.
“Closing Certificate”: A true and correct certificate in the form of Exhibit C,
executed by a Responsible Officer of Seller.
“Closing Date”: June 26, 2014.
“Code”: The Internal Revenue Code of 1986, and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.
“Compliance Certificate”: A true and correct certificate in the form of
Exhibit D, executed by a Responsible Officer of Seller.
“Confirmation”: A purchase confirmation in the form of Exhibit E, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.
“Custodial Agreement”: The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian, as the same may be amended, modified or
supplemented from time to time.
“Custodian”: Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.
“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

- 5 -

--------------------------------------------------------------------------------




“Default Rate”: As of any date, the Pricing Rate in effect on such date plus 400
basis points (4.00%).
“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.
“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based on one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).
“Dollars” and “$”: Lawful money of the United States of America.
“Due Date”: The day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Early Repurchase Date”: Defined in Section 3.05.
“Electronic Tracking Agreement”: The Electronic Tracking Agreement among Buyer,
Seller, MERS and MERSCORP, Inc., to the extent applicable, as the same may be
amended, modified or supplemented from time to time.
“Eligible Assignee”: Any of the following Persons designated by Buyer for
purposes of Section 18.08(c): (a) an Affiliate of Buyer (that is not an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, a “plan” as defined by and subject to section 4975 of the
Code, or an entity deemed to hold “plan assets” of either of the foregoing, that
would cause Seller to incur any prohibited transaction excise tax penalties
under section 4975 of the Code), and (b) any other Person to which Seller has
consented; provided, that such consent of Seller shall not be unreasonably
withheld, delayed or conditioned, and shall not be required at any time when a
Default or Event of Default exists. Such Person shall provide to Seller such
duly executed IRS forms as Seller reasonably requests.
“Eligible Mortgage Loan”: Any Mortgage Loan (a) as to which each of the
representations and warranties in Schedule 1 are true and correct in all
material respects, (b) that contains all required

- 6 -

--------------------------------------------------------------------------------




Mortgage Loan Documents without exceptions unless otherwise waived by Buyer or
permitted below and (c) that satisfies each of the following eligibility
requirements:
(i)    At the time it was made, such Mortgage Loan complied in all material
respects with all applicable local, state and federal laws, including but not
limited to all predatory lending laws;
(ii)    Such Mortgage Loan is secured by a first priority mortgage or deed of
trust on real property;
(iii)    The Mortgaged Property is neither a cooperative nor a condotel unit
except as provided in a Sub-Limit;
(iv)    The Mortgaged Property related to such Mortgage Loan is secured by a
one- to four-family residential property. The Mortgaged Property is located in
the jurisdiction identified in the related Mortgage Loan Schedule and consists
of a single parcel of real property with a detached single family residence
erected thereon, or a two- to four-family dwelling, or an individual condominium
unit in a low-rise or high-rise condominium project, or an individual unit in a
planned unit development or a de minimis planned unit development, a
manufactured home, or shares in a co-operative;
(v)    The BPO Value for such Mortgage Loan exceeds $50,000 except as provided
in a Sub-Limit;
(vi)    [Reserved];
(vii)    Such Mortgage Loan is not a “Section 32” loan;
(viii)    Such Mortgage Loan is not a High Cost Mortgage Loan;
(ix)    The information set forth in the related Mortgage Loan Schedule is true
and correct in all material respects as of the date or dates respecting which
the information is furnished;
(x)    Such Mortgage Loan has been approved as an Eligible Mortgage Loan by
Buyer on the Initial Purchase Date;
(xi)    There are no future funding obligations on the part of Seller or Buyer
or any other Person with respect to such Mortgage Loan;
(xii)    The Mortgaged Property with respect to such Mortgage Loan located in
the United States, and the Underlying Obligors are domiciled in the United
States and are not Sanctioned Entities, and all obligations thereunder and under
the Mortgage Loan Documents are denominated and payable in Dollars;
(xiii)    A BPO Value has been provided to Buyer for the related Mortgaged
Property dated no later than ninety (90) days prior to the related Purchase Date
with respect to such Mortgage Loan;

- 7 -

--------------------------------------------------------------------------------




(xiv)    A BPO valuation has been conducted and delivered to Buyer with respect
to the related Mortgaged Property every one hundred eighty (180) days that such
Mortgage Loan is subject to a Transaction; and
(xv)    The Mortgaged Property with respect to such Mortgage Loan is not an REO
Property; provided, that any Purchased Asset that becomes an REO Property may be
an “Eligible Mortgage Loan” under this clause (xv), provided that (i) such
Purchased Asset has not been an REO Property for more than thirty (30) days and
(ii) the deed or other title document related to such REO Property is titled in
the name of Seller, except as provided in a Sub-Limit.
provided, that notwithstanding the failure of a Mortgage Loan or Purchased Asset
to conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non-conforming Mortgage Loan or
Purchased Asset as an Eligible Mortgage Loan, which designation (1) may include
a temporary or permanent waiver of one or more Eligible Mortgage Loan
requirements, and (2) shall not be deemed a waiver of the requirement that all
other Mortgage Loans and Purchased Assets must be Eligible Mortgage Loans
(including any Mortgage Loans that are similar or identical to the Mortgage Loan
or Purchased Asset subject to the waiver).
“Environmental Laws”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.
“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” shall mean any entity, whether or not incorporated, that is a
member of any group of organizations described in section 414(b), (c), (m) or
(o) of the Code of which Seller or any Guarantor is a member.
“Escrow Payments”: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums,

- 8 -

--------------------------------------------------------------------------------




fire and hazard insurance premiums, condominium charges, and any other payments
required to be escrowed by the Mortgagor with the mortgagee pursuant to the
Mortgage or any other document.
“Event of Default”: Defined in Section 10.01.
“Excluded Taxes”: Any of the following Taxes imposed on or with respect to Buyer
or any other Indemnified Person or required to be withheld or deducted from a
payment to Buyer or such other Indemnified Person: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch profit
Taxes, in each case, (i) imposed as a result of Buyer or any other recipient of
the payment being organized under the laws of, or having its principal office or
its applicable lending office located in the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) imposed as a result of a present or
former connection between Buyer or any other recipient of the payment and the
jurisdiction imposing such Tax; (b) any Tax imposed on Buyer or other recipient
of a payment hereunder that is attributable to such Buyer’s or other recipient’s
failure to comply with relevant requirements set forth in Section 12.06(d);
(c) any withholding Tax that is imposed on amounts payable to Buyer or other
recipient of a payment hereunder pursuant to a law in effect on the date such
person becomes a party to or under this Agreement or such person changes its
lending office, except (i) if such person becomes such party or changes such
office after the occurrence and during the continuation of an Event of Default,
(ii) to the extent Additional Amounts are payable to such person’s assignor
immediately before such person becomes a party to or under this Agreement or
payable to such person before such person changed its lending office, or
(iii) such assignment or change of lending office occurs at the request of
Seller; and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Exit Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Exit Fee Letter”: The exit fee side letter, dated as of the date hereof,
between Buyer and Seller.
“Facility Fee”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Facility Termination Date”: The earliest of (i) December 26, 2014, (b) any
Accelerated Repurchase Date, and (c) any date on which the Facility Termination
Date shall otherwise occur in accordance with the Repurchase Documents or
Requirements of Law.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to section 1471(b)(1) of the Code.
“Fannie Mae”: Fannie Mae, or any successor thereto.
“Fee Letter”: The fee and pricing letter, dated as of the date hereof, between
Buyer and Seller.

- 9 -

--------------------------------------------------------------------------------




“FHA”: The Federal Housing Administration, an agency within HUD, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
“FHA Loan”: A Mortgage Loan that is the subject of an FHA Mortgage Insurance
Contract.
“FHA Mortgage Insurance”: Mortgage insurance authorized under Sections 203(b),
213, 221(d)(2), 222, and 235 of the National Housing Act, as amended, codified
in 24 Code of Federal Regulations, and provided by the FHA.
“FHA Mortgage Insurance Contract”: The contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.
“FHA Regulations”: Regulations promulgated by HUD under the Federal Housing
Administration Act, codified in 24 Code of Federal Regulations, and other HUD
issuances relating to FHA Loans, including the related handbooks, circulars,
notices and mortgagee letters.
“Freddie Mac”: Freddie Mac, or any successor thereto.
“Funding Period”: The period beginning on the Closing Date and ending on the
Facility Termination Date; provided that the Funding Period shall end on the
ninetieth (90th) day following the Closing Date if the initial Purchase Date
shall not have occurred within that period of time.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.
“Governmental Authority”: Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi-judicial, quasi-legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra-national body such as the European Union or
the European Central Bank.
“Guarantee Agreement”: The Guarantee Agreement dated as of the date hereof made
by Guarantor in favor of Buyer, as amended, supplemented or otherwise modified
from time to time.
“Guarantee Default”: Has the meaning assigned thereto in the Guarantee
Agreement.

- 10 -

--------------------------------------------------------------------------------




“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person.
“Guarantor”: Home Loan Servicing Solutions, Ltd., together with its permitted
successors and assigns.
“High Cost Mortgage Loan”: A Mortgage Loan classified as (a) a “high cost” loan
under the Home Ownership and Equity Protection Act of 1994, (b) a “high cost,”
“threshold,” “covered,” or “predatory” loan under any other applicable state,
federal or local law (or a similarly classified loan using different terminology
under a law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees) or (c) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E).
“HUD”: The U.S. Department of Housing and Urban Development.
“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Mortgage Loan represented by
such Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Mortgage Loan): (a) all
Principal Payments, (b) all Interest Payments, (c) all Net Liquidation Proceeds
and all other income, dividends, distributions, receipts, payments, collections,
prepayments, recoveries, proceeds (including insurance and condemnation
proceeds) and other payments or amounts of any kind paid, received, collected,
recovered or distributed on, in connection with or in respect of such Purchased
Asset, including extension fees, exit fees, any rental payments, if any, and all
proceeds of any Purchased Asset received upon securitization, liquidation,
foreclosure,

- 11 -

--------------------------------------------------------------------------------




short sale and third-party sales or other disposition, transfer fees, make whole
fees, late charges, late fees and all other fees or charges of any kind or
nature, premiums, yield maintenance charges, penalties, default interest, gains,
receipts, allocations, rents, interests, profits, payments in kind, returns or
repayment of contributions, insurance payments, judgments, settlements and
proceeds; and (d) all other “proceeds” as defined in Section 9-102(64) of the
UCC, including all collections or distributions thereon or other income or
receipts therefrom or in respect thereof; provided, that any amounts that under
the applicable Mortgage Loan Documents are required to be deposited into and
held in escrow or reserve to be used for a specific purpose, such as taxes and
insurance, shall not be included in the term “Income” unless and until (i) an
event of default exists under such Mortgage Loan Documents, (ii) the holder of
the related Purchased Asset has exercised or is entitled to exercise rights and
remedies with respect to such amounts, (iii) such amounts are no longer required
to be held for such purpose under such Mortgage Loan Documents, or (iv) such
amounts may be applied to all or a portion of the outstanding indebtedness under
such Mortgage Loan Documents; provided, further that amounts permitted to be
retained by Servicer pursuant to the Servicing Agreement shall not be included
in the term “Income”.
“Indebtedness”: For any Person: at any time, and only to the extent outstanding
at such time: (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person);
(b) obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business, so long as such trade accounts payable are payable within ninety
(90) days after the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)-(i) above both
on and off balance sheet; in each case excluding Non-Recourse Indebtedness.
“Indemnified Amount”: Defined in Section 13.01.
“Indemnified Person”: Defined in Section 13.01.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes
imposed on or with respect to any payment made by or on account of any
obligation of Seller under the Repurchase Documents.
“Initial Purchase Date”: The date when the first purchase of Mortgage Loans from
Seller to Buyer is consummated.

- 12 -

--------------------------------------------------------------------------------




“Insolvency Action”: With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event with respect to such Person, other
than solely under clause (g) of the definition thereof.
“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding-up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Interest Payments”: With respect to any Purchased Asset, all payments of
interest, including default interest, received from time to time.
“Internal Control Event”: Fraud that involves management or other employees who
have a significant role in, the internal controls of Seller, Guarantor or any
Affiliate of Seller or Guarantor over financial reporting.
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be

- 13 -

--------------------------------------------------------------------------------




the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Company Act”: The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.
“Knowledge”: With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.
“LIBO Rate”: For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:
LIBOR for such Pricing
Period
1 - Reserve Requirement



“LIBOR”: For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period. If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of the Reference Banks selected by Buyer to provide
such banks’ offered quotation (expressed as a percentage per annum) to leading
banks in the international Eurocurrency market for deposits in Dollars for a
one-month period as of 11:00 a.m., London time, on such Pricing Rate Reset Date
for amounts of not less than the Aggregate Purchase Price. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Buyer shall
request any three major banks in New York City selected by Buyer to provide such
banks’ rate (expressed as a percentage per annum) for loans in Dollars to
leading banks in the international Eurocurrency market for a one-month period as
of approximately 11:00 a.m., New York City time on the applicable Pricing Rate
Reset Date for amounts of not less than the Aggregate Purchase Price of all
Purchased Assets. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.
“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

- 14 -

--------------------------------------------------------------------------------




“Liquidity Requirement”: The requirement that an entity have funds available to
fund servicer advances, as of the close of business on the last Business Day of
each calendar month, in an amount at least equal to the lesser of
(1) $100,000,000 and (2) the greater of (a) the sum of (i) 0.001% of the
aggregate unpaid principal balance of all mortgage loans sub-serviced by such
entity (i.e., without an obligation to fund servicer advances) plus (ii) 0.01%
of the aggregate unpaid principal balance of all mortgage loans serviced by such
entity (i.e., with the obligation to fund servicer advances) or as to which such
entity holds rights to the servicing plus the obligation to fund servicer
advances, plus (iii) 3.25% of the aggregate amount of all servicer advances made
by such entity that remain unreimbursed, and (b) $25,000,000; provided, that at
least the greater of (1) $15,000,000 and (2) 50% of such funds available, must
consist of unrestricted cash on deposit in accounts held in the sole name of,
and solely controlled by, such entity, free and clear of all adverse claims
(including liens), and the remainder as undrawn and available borrowing capacity
under committed servicer advance facilities and committed unsecured revolving
loans made to such entity as borrower, as determined on such date of
measurement, which undrawn and available borrowing capacity need not be
presently collateralized.
“Margin Call”: Defined in Section 4.01.
“Margin Deficit”: Defined in Section 4.01.
“Market Disruption Event”: Any event or events that, in the determination of
Buyer, results in (a) a significant deterioration of a “repo market” or related
“lending market” for purchasing (subject to repurchase) or financing debt
obligations secured by residential mortgage loans from the status of such
markets on the Closing Date, (b) Buyer’s not being able to finance Purchased
Assets through the “repo market” or “lending market” with traditional
counterparties at rates that would have been reasonable prior to the occurrence
of such event or events, (c) Buyer not being able to sell securities backed by
Purchased Assets at prices that would have been reasonable prior to the
occurrence of such event or events, or (d) the imposition of a foreclosure
moratorium or regulatory changes, the effect of which would be to materially
impair Buyer’s ability to realize on the Purchased Assets.
“Market Value”: For any Purchased Asset as of any date, the value, determined by
Buyer, of such Purchased Asset (including the related Servicing Rights) if sold
in its entirety to a single third-party purchaser taking into account the fact
that the Purchased Asset may be sold under circumstances in which Seller is in
default under this Agreement. Buyer’s determination of Market Value shall be
conclusive upon the parties, absent manifest error on the part of Buyer;
provided, that Buyer agrees to determine the Market Value of any Purchased Asset
in a manner similar to other similarly situated sellers. Subject to the
foregoing proviso, Buyer shall have the right to mark to market the Purchased
Assets on a daily basis in connection with which the Market Value with respect
to one or more of the Purchased Assets may be determined to be zero in
accordance with the terms herein. Seller acknowledges that Buyer’s determination
of Market Value is for the limited purpose of determining the value of Purchased
Assets that are subject to Transactions hereunder without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair market value of the Purchased Assets achieved by
obtaining competing bids in an orderly market in which the originator or
servicer is not in default under a revolving debt

- 15 -

--------------------------------------------------------------------------------




facility and the bidders have adequate opportunity to perform customary asset
and servicing due diligence. For the purpose of determining the related Market
Value, Buyer may reasonably request at any time from Seller, an updated
valuation for each Purchased Asset, in a form mutually acceptable to Buyer and
Seller. Notwithstanding anything else in this definition, the Market Value shall
be deemed to be zero with respect to each Purchased Asset with respect to which:
(a)    the requirements of the definition of Eligible Mortgage Loan are not
satisfied, as determined by Buyer;
(b)    Seller fails to repurchase such Purchased Asset by the Repurchase Date;
(c)    [Reserved];
(d)    all Mortgage Loan Documents have not been delivered to Custodian within
the time periods required by this Agreement and the Custodial Agreement;
(e)    any material Mortgage Loan Document has been released from the possession
of Custodian under the Custodial Agreement to Seller or Servicer for more than
twenty (20) days (unless Custodian has received an attorney bailee letter with
respect thereto);
(f)    the Mortgage Loan exceeds the applicable Sub-Limit;
(g)    Seller or Servicer fails to deliver any reports required hereunder where
such failure materially adversely affects Buyer’s ability to determine Market
Value of such Purchased Asset; or
(h)    (i) there is a material exception in the trust receipt or bailee letter
that has not been expressly waived by Buyer, or (ii) Buyer has not received a
trust receipt or bailee letter.
“Material Adverse Effect”: A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition, credit quality or prospects of Seller and Guarantor as a whole,
(b) the ability of Seller and Guarantor to pay and perform the Repurchase
Obligations, (c) the validity, legality, binding effect or enforceability of any
Repurchase Document with respect to Seller or Guarantor or security interest
granted hereunder or thereunder or (d) the rights and remedies of Buyer or any
Indemnified Person under any Repurchase Document, Mortgage Loan Document or
Purchased Asset.
“Materials of Environmental Concern”: Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.
“Maximum Aggregate Purchase Price”: The meaning set forth in the Fee Letter,
which definition is incorporated by reference herein.
“MERS Loan”: Any Mortgage Loan as to which the related Mortgage or Assignment of
Mortgage has been recorded in the name of MERS, as agent for the holder from
time to time of the Mortgage Note, and which is identified as a MERS Loan on the
related Mortgage Loan Schedule.

- 16 -

--------------------------------------------------------------------------------




“Monthly Payment”: The scheduled monthly payment of principal and/or interest on
a Mortgage Loan.
“Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s Investors Service,
Inc. is no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to Buyer.
“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property and rights incidental thereto.
“Mortgage Interest Rate”: The rate of interest borne on a Mortgage Loan from
time to time in accordance with the terms of the related Mortgage Note.
“Mortgage Loan”: Any fixed rate or adjustable rate and closed-end home equity
one-to-four-family residential mortgage loan or closed end line of credit that
is current (including modified loans), delinquent, and/or in the process of
foreclosure and secured by a first Lien Mortgage, which the Custodian has been
instructed to hold for Buyer pursuant to the Custodial Agreement, and which
Mortgage Loan includes, without limitation, (i) a Mortgage Note, the related
Mortgage and all other Mortgage Loan Documents and (ii) all right, title and
interest of the related Seller in and to the Mortgaged Property covered by such
Mortgage.
“Mortgage Loan Documents”: With respect to any Mortgage Loan, those documents
identified in the definition of “Mortgage File” in the Custodial Agreement
executed in connection with, evidencing or governing such Purchased Asset and
the related Mortgaged Property and which are required to be delivered to
Custodian under the Custodial Agreement.
“Mortgage Loan Schedule”: With respect to any Transaction as of any date, a
mortgage loan schedule in the form of either (a) Exhibit F attached hereto or
(b) the Asset Tape (including, without limitation, the information set forth on
Exhibit F attached hereto) relating to the Mortgage Loans.
“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a Mortgage Loan.
“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the indebtedness evidenced by a
Mortgage Note.
“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor”: The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan”: A multiemployer plan as defined in Section 4001(a)(3) of
ERISA as to which Seller, Guarantor or any ERISA Affiliate has made during the
preceding five years, or is required to make contributions or has any actual or
potential liability.

- 17 -

--------------------------------------------------------------------------------




“Net Liquidation Proceeds”: Amounts received in respect of any disposition of a
Purchased Assets other than amounts retained by or paid to Servicer under the
Master Repurchase Agreement or the Servicing Agreement.
“Non-Recourse Indebtedness”: With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.
“Off-Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so-called “synthetic,” tax retention or
off-balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide tax deductibility as interest expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).
“Other Taxes”: Any and all present or future stamp or documentary taxes or any
other excise, sales, goods and services or transfer taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, any Repurchase Document.
“Participant”: Defined in Section 18.08(b).
“Patriot Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.
“PBGC”: The Pension Benefit Guaranty Corporation.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local Taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, and (c) Liens granted pursuant to or by the Repurchase Documents.
“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.

- 18 -

--------------------------------------------------------------------------------




“Plan”: An employee benefit plan as defined in Section 3(3) of ERISA, subject to
Title IV of ERISA (other than a Multiemployer Plan) in respect of which Seller,
Servicer, Guarantor or any ERISA Affiliate thereof has any actual or potential
liability or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be, an “employer” as defined in Section 3(5)
of ERISA.
“PMI Policy” or “Primary Insurance Policy”: A policy of primary mortgage
guaranty insurance issued by a Qualified Insurer.
“Price Differential”: For any Pricing Period or portion thereof and (a) for any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the Purchase Price for such Purchased Asset, or (b) for all
Transactions outstanding, the sum of the amounts calculated in accordance with
the preceding clause (a) for all Transactions.
“Price Differential Maintenance Account”: The separate trust account established
by Buyer and maintained pursuant to this Agreement for the benefit of Buyer,
which shall at all times contain funds in an amount equal to the Price
Differential Required Amount, to be held for the benefit of Buyer. The Price
Differential Maintenance Account shall be an interest bearing account
established with the Account Bank with the account number to be provided by
Buyer after the Closing Date.
“Price Differential Required Amount”: The meaning set forth in the Fee Letter,
which definition is incorporated by reference herein.
“Pricing Margin”: The meaning set forth in the Fee Letter, which definition is
incorporated by reference herein.
“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Initial Purchase Date for such Purchased
Asset to but excluding the related Pricing Period End Date, and (b) in the case
of any subsequent Remittance Date, the one-month period commencing on and
including the prior Pricing Period End Date and ending on but excluding such
Pricing Period End Date; provided, that no Pricing Period for a Purchased Asset
shall end after the Repurchase Date for such Purchased Asset.
“Pricing Period End Date”: The first day of each calendar month.
“Pricing Rate”: For any Pricing Period, the LIBO Rate for such Pricing Period
plus the applicable Pricing Margin, which shall be subject to adjustment and/or
conversion as provided in Sections 12.01 and 12.02; provided, that while an
Event of Default exists, the Pricing Rate shall be the Default Rate.
“Pricing Rate Reset Date”: (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, the related Pricing Period End Date on which
such Pricing Period begins or on any other

- 19 -

--------------------------------------------------------------------------------




date as mutually determined by Buyer and Seller. The failure to communicate
shall not impair Buyer’s decision to reset the Pricing Rate on any date.
“Principal Payments”: For any Purchased Asset, all payments and prepayments of
principal received from time to time, including insurance and condemnation
proceeds and recoveries from liquidation or foreclosure.
“Purchase Agreement”: Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired a Mortgage Loan which is
subsequently sold to Buyer hereunder. If a Transferor under a Purchase Agreement
is an Affiliate of Seller, such Purchase Agreement shall contain a grant of a
security interest in favor of Seller and authorize the filing of UCC financing
statements against the Transferor with respect to such Mortgage Loan.
“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is transferred by Seller to Buyer or, as applicable, the date on which Buyer
pays an amount of additional Purchase Price to Seller in accordance with this
Agreement.
“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset and
(b) as of any other date, the amount described in the preceding clause (a),
(i) reduced by any amount of Margin Deficit transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (ii) reduced by any Principal Payments or Income remitted to the
Waterfall Account and which were applied to the Purchase Price of such Purchased
Asset by Buyer pursuant to clause eighth of Section 5.03(a), and (iii) reduced
by any payments made by Seller in reduction of the outstanding Purchase Price,
in each case before or as of such determination date with respect to such
Purchased Asset.
“Purchased Assets”: (a) For any Transaction, each Mortgage Loan sold by Seller
to Buyer in such Transaction and not subsequently repurchased by Seller, (b) for
the Transactions in general, all Mortgage Loans sold by Seller to Buyer and not
subsequently repurchased by Seller, in each case including, to the extent
relating to such Mortgage Loans, all of Seller’s right, title and interest in
and to (i) all Records, (ii) mortgage guaranties and insurance (issued by
Governmental Authorities or otherwise) and claims, payments and proceeds
thereunder, including but not limited to, any payments or proceeds under any
related PMI Policy, hazard insurance, FHA Mortgage Insurance Contracts and VA
Loan Guaranty Agreements (if any) (iii) insurance policies, certificates of
insurance and claims, payments and proceeds thereunder, (iv) the principal
balance of such Mortgage Loans, not just the amount advanced, (v) amounts and
property from time to time on deposit in the Waterfall Account and the Waterfall
Account itself, (vi) collection, escrow, reserve, collateral or lock-box
accounts and all amounts and property from time to time on deposit therein, to
the extent of Seller’s or the holder’s interest therein, (vii) all Income and
rights to receive Income and all Escrow Payments and rights to receive Escrow
Payments, (viii) security interests of Seller in Derivatives Contracts entered
into by Underlying Obligors, (ix) rights of Seller under any letter of credit,
guarantee, warranty, indemnity or other credit support or enhancement, (x) all
rights to receive from any third party or to take delivery of any Records or
other documents which constitute a part of the Mortgage Loan Documents or
Servicing File, (xi) Servicing Rights (xii) the Price

- 20 -

--------------------------------------------------------------------------------




Differential Maintenance Account and (xiii) all related contracts, collateral
and supporting obligations of any kind; provided, that (A) Purchased Assets
shall not include any obligations of Seller or any Retained Interests, and
(B) for purposes of the grant of security interest by Seller to Buyer and the
other provisions of Article 11, Purchased Assets shall include all of the
following: general intangibles, accounts, chattel paper, deposit accounts,
securities accounts, instruments, securities, financial assets, uncertificated
securities, security entitlements and investment property (as such terms are
defined in the UCC) and replacements, substitutions, conversions, distributions
or proceeds relating to or constituting any of the items described in the
preceding clauses (i) through (xiii).
“Qualified Insurer”: A mortgage guaranty or hazard insurance company reasonably
acceptable to Buyer and duly authorized and licensed where required by law to
transact mortgage guaranty insurance business and approved as an insurer by
Fannie Mae or Freddie Mac.
“Qualified Trustee”: A trustee which is (i) a national bank or a federal savings
bank, and (ii) not an Affiliate of Seller, Servicer or Guarantor.
“Rating Agencies”: Each of Fitch, Inc., Moody’s and S&P.
“Records” All instruments, agreements and other books, records, and reports and
data generated by other media for the storage of information maintained by
Seller or any other person or entity with respect to a Purchased Asset. Records
shall include the Mortgage Notes, any Mortgages, the Servicing Files, the
servicing records, the credit files related to each Mortgage Loan and any other
instruments necessary to document or service such Mortgage Loan.
“Reference Banks”: Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London. Initially, the Reference Banks shall be JPMorgan Chase Bank, Barclays
Bank, PLC and Deutsche Bank AG. If any such Reference Bank should be unwilling
or unable to act as such or if Buyer shall terminate the appointment of any such
Reference Bank or if any of the Reference Banks should be removed from the
Reuters Monitor Money Rates Service or in any other way fail to meet the
qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).
“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any property or Mortgaged Property.
“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean-up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.

- 21 -

--------------------------------------------------------------------------------




“Remittance Date”: The twelfth (12th) Business Day of each calendar month, or
such other day as is mutually agreed to by Seller and Buyer.
“REO Property”: Any Mortgaged Property for which a foreclosure sale, acquisition
by deed in lieu of foreclosure or other comparable conversion has occurred.
“Reportable Event”: Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived.
“Reporting Date”: The fifteenth (15th) Business Day of each month.
“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made or deemed made by Seller or Guarantor in any Repurchase
Document (including those contained in Schedule 1) or in any certificate,
notice, report or other document delivered pursuant to any Repurchase Document
proves to be incorrect, false or misleading in any material respect when made or
deemed made, without regard to any Knowledge or lack of Knowledge thereof by
such Person and without regard to any qualification, representation or warranty
relating to such Knowledge or lack of Knowledge.
“Representation Exceptions”: A written list prepared by Seller specifying, in
reasonable detail, the representations and warranties (or portions thereof) set
forth in this Agreement (including in Schedule 1) which are not satisfied with
respect to a Mortgage Loan or Purchased Asset.
“Repurchase Date”: For any Purchased Asset, the earliest of (a) the Facility
Termination Date, (b) any Early Repurchase Date therefor, and (c) the Business
Day on which Seller is to repurchase such Purchased Asset as specified by Seller
and agreed to by Buyer in the related Confirmation.
“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Exit Fee Letter, the Guarantee Agreement, the Servicing
Agreement and Servicer Letter Agreement, all Confirmations, the Electronic
Tracking Agreement, the trust agreement of Seller, Seller’s Power of Attorney,
all UCC financing statements, amendments and continuation statements filed
pursuant to any other Repurchase Document, and all additional documents,
certificates, agreements or instruments, the execution of which is required,
necessary or incidental to or desirable for performing or carrying out any other
Repurchase Document.
“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents, whether now
existing or hereafter arising, and all interest and fees that accrue after the
commencement by or against Seller, Guarantor or any Affiliate of Seller or
Guarantor of any Insolvency Proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding (in each case, whether due or accrued).
“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential

- 22 -

--------------------------------------------------------------------------------




for such Purchased Asset as of such date, and (c) any accrued and unpaid fees
(including, without limitation, the Exit Fee (if applicable)) and expenses and
indemnity amounts and any other amounts owed by Seller, Guarantor or Affiliates
thereof to Buyer under this Agreement, any Repurchase Document or otherwise with
respect to such Purchased Asset.
“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.
“Reserve Requirement”: For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Pricing Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board of
Governors) maintained by Buyer.
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory in such Person’s Governing Documents.
“Retained Interest”: (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.
“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.
“Sanctioned Entity”: (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that (in the case of the preceding
clauses (a), (b), (c) and this clause (d)) is subject to a country sanctions
program administered and enforced by the Office of Foreign Assets Control, or
(e) a Person named on the list of Specially Designated Nationals maintained by
the Office of Foreign Assets Control.

- 23 -

--------------------------------------------------------------------------------




“Securities Laws”: The Securities Act of 1933, the Securities Exchange Act of
1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board.
“Seller”: The Seller named in the preamble of this Agreement.
“Seller’s Power of Attorney” Defined in Section 18.19.
“Servicer”: Ocwen Mortgage Servicing, Inc., acting through its Affiliate Ocwen
Loan Servicing, LLC, or acting through any other Affiliate approved in writing
by Buyer, together with its permitted successors and assigns, or any other
Servicer approved in writing by Buyer.
“Servicer Change of Control”: The occurrence, at any time, of the acquisition by
Seller or any Affiliate of Seller of the beneficial ownership or rights (whether
by means of warrants, options or otherwise) to become, the beneficial owner,
whether directly or indirectly, of 50% or more of the total voting power of all
classes of Equity Interests of Servicer.
“Servicer Termination Event”: The occurrence of (i) any material default or any
event of default (howsoever defined) by Servicer under the Servicing Agreement,
(ii) any material failure of Servicer to service the Purchased Assets in
accordance with the Servicing Standard, which failure continues unremedied for
fifteen (15) days after notice of such failure to Servicer by Seller or Buyer or
Servicer’s Knowledge of such failure, (iii) any Servicer Change of Control or
(iv) any breach by Servicer of the Servicer Letter Agreement.
“Servicer Letter Agreement”: The side letter agreement to be entered into among,
or notice to, Buyer, Seller and Servicer, in the form attached hereto as
Exhibit B hereof or such other form that is acceptable to Buyer.
“Servicing Agreement”: The Servicing Agreement, dated as of June 26, 2014,
between Seller and Servicer, as the same may be amended, supplemented, or
otherwise modified from time to time, which amendments, supplements or
modifications shall be approved by Buyer.
“Servicing File”: With respect to any Purchased Asset, the file retained and
maintained by Seller or Servicer including the originals or copies of all
Mortgage Loan Documents and other documents and agreements relating to such
Purchased Asset, including to the extent applicable all servicing agreements,
files, documents, records, data bases, Asset Tapes, insurance policies and
certificates, appraisals, other closing documentation, payment history and other
records relating to or evidencing the servicing of such Purchased Asset, which
file shall be held by Seller and/or Servicer for and on behalf of Buyer.
“Servicing Rights”: All right, title and interest of Seller or Guarantor or any
Affiliate thereof in and to any and all of the following: (a) rights to service
and collect and make all decisions with respect to the Purchased Assets,
(b) amounts received by Seller or any other Person for servicing the Purchased
Assets, (c) late fees, penalties or similar payments with respect to the
Purchased Assets, (d) agreements and documents creating or evidencing any such
rights to service, documents,

- 24 -

--------------------------------------------------------------------------------




files and records relating to the servicing of the Purchased Assets, and rights
of Seller or any other Person thereunder, (e) escrow, reserve and similar
amounts with respect to the Purchased Assets, (f) rights to appoint, designate
and retain any other servicers, sub-servicers, special servicers, agents,
custodians, trustees and liquidators with respect to the Purchased Assets, and
(g) accounts and other rights to payment related to the Purchased Assets.
“Servicing Standard”: All of Servicer’s duties hereunder to service the related
Purchased Assets in accordance with Accepted Servicing Practices and comply with
all of its other obligations and duties herein and pursuant to the Servicing
Agreement and the Servicer Letter Agreement, including but not limited to its
obligations to:
(a)    continue to make servicing advances in accordance with the terms of the
Servicing Agreement and related Servicer Letter Agreement;
(b)    maintain systems and operating procedures necessary to comply with all
the terms of the Servicing Agreement and the related Servicer Letter Agreement;
(c)    maintain, or cause to be maintained, accurate records with respect to the
Purchased Assets;
(d)    cooperate with all Transaction parties on its duties as set forth in this
Agreement; and
(e)    with respect to all Mortgage Loans, deposit all Income directly in the
Waterfall Account on a monthly basis not later than the second (2nd) Business
Day prior to the Remittance Date related to the Pricing Period in which such
Income was received.
“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
“Special Purpose Entity”: A corporation, limited partnership or limited
liability company or trust that, since the date of its formation (unless
otherwise indicated in this Agreement) and at all times on and after the date
hereof, has complied with and shall at all times comply with the provisions of
Article 11.

- 25 -

--------------------------------------------------------------------------------




“Sub-Limit”: The composition of Purchased Assets transferred to Buyer shall at
all times be subject to the following sublimit caps, as may be adjusted on a
pool-by-pool basis as set forth in the related Confirmation as mutually agreed
by Buyer and Seller, and a Market Value of zero shall be ascribed to any
Purchased Assets that exceed such caps:
(a)    With respect to clause (c)(iii) of the definition of “Eligible Mortgage
Loan,” up to three percent (3%) of the Eligible Mortgage Loans subject to a
Transaction (based upon aggregate Purchase Price) may consist of cooperative or
condotel units;
(b)    With respect to clause (c)(v) of the definition of “Eligible Mortgage
Loan,” up to two percent (2%) of the Eligible Mortgage Loans subject to a
Transaction (based upon aggregate Purchase Price) may have BPO Values less than
$50,000; and
(c)    With respect to clause (c)(xv) of the definition of “Eligible Mortgage
Loan,” up to $3,000,000 of the Eligible Mortgage Loans subject to a Transaction
(based upon aggregate Purchase Price) may be REO Properties, subject to the
conditions and limitations set forth in such clause (c)(xv).
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.
“Taxes”: Any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges,
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date”: The later to occur of (i) the Facility Termination Date, or
(ii) the date on which all Repurchase Obligations have been irrevocably
satisfied in full.
“Transaction”: With respect to any Mortgage Loan, the sale and transfer of such
Mortgage Loan from Seller to Buyer pursuant to the Repurchase Documents against
the transfer of funds from Buyer to Seller representing the Purchase Price or
any additional Purchase Price for such Mortgage Loan.
“Transaction Report”: The monthly report generated by Servicer setting forth
cash inflows and expenses with respect to each Purchased Asset and delivered by
Seller to Buyer in a form acceptable to Buyer.
“Transaction Request”: Defined in Section 3.01(a).
“Transferor”: The seller of a Mortgage Loan under a Purchase Agreement.

- 26 -

--------------------------------------------------------------------------------




“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority.
“Underlying Obligor”: Individually and collectively, as the context may require,
the Mortgagor and other obligor or obligors under a Mortgage Loan, including
(i) any Person that has not signed the related Mortgage Note but owns an
interest in the related Mortgaged Property, which interest has been encumbered
to secure such Mortgage Loan, and (ii) any other Person who has assumed or
guaranteed the obligations of such Mortgagor under the Mortgage Loan Documents
relating to a Mortgage Loan.
“Underwriting Package”: All of the following with respect to each Mortgage Loan,
to the extent applicable and available (redacted to protect confidential
information, as applicable):
(a)    All Mortgage Loan Documents required to be delivered to Custodian under
Section 3.1 of the Custodial Agreement,
(b)    all Mortgage Loan Schedules, and
(c)    all documents, instruments and agreements received in respect of the
closing of the acquisition transaction under the Purchase Agreement, including,
to the extent received (i) an appraisal, (ii) third-party reports and
agreed-upon procedures, letters and reports (whether drafts or final forms),
site inspection reports, and other due diligence materials prepared by or on
behalf of or delivered to any Seller, (iii) such further documents or
information as Buyer may request, (iv) any and all agreements, documents,
reports, or other information received or obtained in connection with the
origination of each such Mortgage Loan, and (v) any other material documents or
reports concerning each such Mortgage Loan prepared or executed by Seller or
Guarantor.
“VA”: The U.S. Department of Veterans Affairs, an agency of the United States of
America, or any successor thereto including the Secretary of Veterans Affairs.
“VA Loan”: A Mortgage Loan which is subject of a VA Loan Guaranty Agreement as
evidenced by a VA Loan Guaranty Agreement, or a Mortgage Loan which is a vender
loan sold by the VA.
“VA Loan Guaranty Agreement”: The obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended, codified in 38 Code of Federal Regulations.
“Variable Interest Entity”: As defined in accordance with GAAP.
“Waterfall Account”: The separate trust account established by Buyer and
maintained pursuant to this Agreement for the benefit of Buyer, into which all
Income on or in respect of the

- 27 -

--------------------------------------------------------------------------------




Mortgage Loans shall be deposited by Servicer. The Waterfall Account shall be
established at the Account Bank with the account number to be provided by Buyer
after the Closing Date.
Section 2.01    Rules of Interpretation. Headings are for convenience only and
do not affect interpretation. The following rules of this Section 2.01 apply
unless the context requires otherwise. The singular includes the plural and
conversely. A gender includes all genders. Where a word or phrase is defined,
its other grammatical forms have a corresponding meaning. A reference to an
Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule,
Appendix, Attachment, Rider or Exhibit is, unless otherwise specified, a
reference to an Article, Section, Subsection, Paragraph, Subparagraph or Clause
of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof. A reference to a party to this Agreement or another
agreement or document includes the party’s permitted successors, substitutes or
assigns. A reference to an agreement or document is to the agreement or document
as amended, modified, novated, supplemented or replaced, except to the extent
prohibited by any Repurchase Document. A reference to legislation or to a
provision of legislation includes a modification, codification, replacement,
amendment or reenactment of it, a legislative provision substituted for it and a
rule, regulation or statutory instrument issued under it. A reference to writing
includes a facsimile or electronic transmission and any means of reproducing
words in a tangible and permanently visible form. A reference to conduct
includes an omission, statement or undertaking, whether or not in writing. A
Default or Event of Default exists until it has been cured or waived in writing
by Buyer. The words “hereof,” “herein,” “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement,
unless the context clearly requires or the language provides otherwise. The word
“including” is not limiting and means “including without limitation.” The word
“any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.” The words “will” and “shall”
have the same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to an agreement includes a security
interest, guarantee, agreement or legally enforceable arrangement whether or not
in writing. A reference to a document includes an agreement (as so defined) in
writing or a certificate, notice, instrument or document, or any information
recorded in computer disk form. Whenever a Person is required to provide any
document to Buyer under the Repurchase Documents, the relevant document shall be
provided in writing, in printed or electronic form, unless Buyer requests
otherwise. At the request of Buyer, the document shall be provided in computer
disk form or both printed and

- 28 -

--------------------------------------------------------------------------------




computer disk form. The Repurchase Documents are the result of negotiations
between the Parties, have been reviewed by counsel to Buyer and counsel to
Seller, and are the product of both Parties. No rule of construction shall apply
to disadvantage one Party on the ground that such Party proposed or was involved
in the preparation of any particular provision of the Repurchase Documents or
the Repurchase Documents themselves. Except where otherwise expressly stated,
Buyer may give or withhold, or give conditionally, approvals and consents, and
may form opinions and make determinations, in its sole and absolute discretion
subject in all cases to the implied covenant of good faith and fair dealing.
Reference in any Repurchase Document to Buyer’s discretion, shall mean, unless
otherwise expressly stated herein or therein, Buyer’s sole and absolute
discretion, and the exercise of such discretion shall be final and conclusive.
In addition, whenever Buyer has a decision or right of determination, opinion or
request, exercises any right given to it to agree, disagree, accept, consent,
grant waivers, take action or no action or to approve or disapprove (or any
similar language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by Buyer (or any similar language or terms), the
decision of Buyer with respect thereto shall be in the sole and absolute
discretion of Buyer, and such decision shall be final and conclusive.
ARTICLE 3    

THE TRANSACTIONS
Section 3.01    Procedures.
(a)    From time to time during the Funding Period, but not more frequently than
once per week Seller may request Buyer to enter into a proposed Transaction by
sending Buyer a notice substantially in the form of Exhibit H (“Transaction
Request”), at least five (5) Business Days prior to the proposed Purchase Date,
(i) describing the Transaction and each proposed Mortgage Loan to be subject to
the Transaction and other security therefor in reasonable detail,
(ii) transmitting a complete Underwriting Package for each proposed Mortgage
Loan, and (iii) specifying which (if any) of the representations and warranties
of Seller set forth in this Agreement (including those contained in Schedule 1
applicable to the related Purchased Asset) the applicable Seller will be unable
to make with respect to such Mortgage Loan. Seller shall promptly deliver to
Buyer any supplemental materials reasonably requested at any time by Buyer.
Buyer shall conduct such review of the Underwriting Package and each such
Mortgage Loan as Buyer determines appropriate. Buyer shall determine whether or
not it is willing to purchase any or all of the proposed Mortgage Loan, and if
so, on what terms and conditions. It is expressly agreed and acknowledged that
Buyer is entering into the Transactions on the basis of all such representations
and warranties and on the completeness and accuracy of the information contained
in the applicable Underwriting Package, and any incompleteness or inaccuracies
in the related Underwriting Package will only be acceptable to Buyer if
disclosed in writing to Buyer by Seller in advance of the related Purchase Date,
and then only if Buyer opts to purchase the related Purchased Asset from Seller
notwithstanding such incompleteness and inaccuracies. In the event of a
Representation Breach regarding any representations and warranties set forth in
Schedule 1 related to any Mortgage Loan or Mortgage Loans, or any Mortgage Loan
or Mortgage Loans are no longer Eligible Mortgage Loans, Seller shall
immediately repurchase the related Mortgage Loan or Mortgage Loans in accordance
with Section 3.05.

- 29 -

--------------------------------------------------------------------------------




(b)    Buyer shall give Seller notice of the date when Buyer has received a
complete Underwriting Package and supplemental materials. Buyer shall endeavor
to communicate in writing to Seller a preliminary non-binding determination of
whether or not it is willing to purchase any or all of such Mortgage Loans, and
if so, on what terms and conditions, within four (4) Business Days after such
date but not to exceed five (5) Business Days unless otherwise waived in writing
by Seller, and if its preliminary determination is favorable, by what date Buyer
expects to communicate to Seller a final non-binding indication of its
determination. If Buyer has not communicated in writing, its final non-binding
indication to Seller by such date, Buyer shall automatically and without further
action be deemed to have determined not to purchase any such Mortgage Loan.
(c)    If Buyer communicates to Seller a final non-binding determination that it
is willing to purchase any or all of such Mortgage Loans, Seller shall deliver
to Buyer an executed preliminary Confirmation for such Transaction, describing
each such Mortgage Loan and its proposed Purchase Date, Market Value (as
provided by Buyer), Applicable Percentage, Purchase Price and such other terms
and conditions as Buyer may require and agreed to by Seller. If Buyer requires
changes to the preliminary Confirmation, Seller shall make such changes and
re-execute the preliminary Confirmation. If Buyer determines to enter into the
Transaction on the terms described in the preliminary Confirmation, Buyer shall
promptly execute and return the same to Seller, which shall thereupon become
effective as the Confirmation of the Transaction. Buyer’s approval of the
purchase of a Mortgage Loan on such terms and conditions as Buyer may require
shall be evidenced only by its execution and delivery of the related
Confirmation. For the avoidance of doubt, Buyer shall not (i) be bound by any
preliminary or final non-binding determination referred to above, or (ii) be
obligated to purchase a Mortgage Loan notwithstanding a Confirmation executed by
the Parties unless and until all applicable conditions precedent in Article 6
have been satisfied or waived by Buyer. For the avoidance of doubt, once
(A) Buyer has executed a Confirmation and delivered the Confirmation to Seller,
(B) Buyer has funded the Transaction, (C) Seller has fully funded its portion of
the Purchase Price, to the extent applicable, and (D) the Purchased Asset and
related Mortgage Loan Documents have been delivered in accordance with the
provisions of this Agreement and the Custodial Agreement, then such Confirmation
shall evidence (i) Buyer’s approval of the Purchased Assets on the related
Purchase Date and each Mortgage Loan shall remain an Eligible Mortgage Loan
unless and until Buyer determines that such Mortgage Loan does not satisfy the
requirements of an Eligible Mortgage Loan (other than clause (x) of the
definition of Eligible Mortgage Loan), and (ii) Buyer’s written agreement to be
bound by the provisions of such Confirmation.
(d)    Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby, and shall be construed
to be cumulative to the extent possible. If terms in a Confirmation are
inconsistent with terms in this Agreement with respect to a particular
Transaction, the Confirmation shall prevail. Whenever the Applicable Percentage
or any other term of a Transaction (other than the Pricing Rate, Market Value
and outstanding Purchase Price) with respect to a Mortgage Loan is revised or
adjusted in accordance with this Agreement, an amended and restated Confirmation
reflecting such revision or adjustment and that is otherwise acceptable to the
Parties shall be prepared by Seller and executed by the Parties.

- 30 -

--------------------------------------------------------------------------------




(e)    The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Mortgage Loan or
Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Mortgage Loan or Purchased Asset is not
an Eligible Mortgage Loan.
(f)    No Transaction shall be entered into if (i) any Margin Deficit, Default
or Event of Default exists or would exist as a result of such Transaction,
(ii) the Repurchase Date for the Purchased Assets subject to such Transaction
would be later than the Facility Termination Date, or (iii) after giving effect
to such Transaction, the Aggregate Purchase Price then outstanding would exceed
the Maximum Aggregate Purchase Price.
Section 3.02    Transfer of Purchased Assets; Servicing Rights. (a) On the
Purchase Date for each Purchased Asset, and subject to the satisfaction of all
applicable conditions precedent in Article 6, (a) ownership of and title to such
Purchased Asset shall be transferred to and vest in Buyer or its designee
(provided that Buyer may permit bare legal title in the Purchased Assets to
remain with Seller solely for the purpose of facilitating servicing) against the
simultaneous transfer of the Purchase Price to the account of Seller specified
in Schedule 2 (or if not specified therein, in the related Confirmation or as
directed by Seller), and (b) Seller hereby sells, transfers, conveys and assigns
to Buyer on a servicing-released basis all of Seller’s right, title and interest
(but no Retained Interests) in and to the related Purchased Assets, together
with all related Servicing Rights. Subject to this Agreement, during the Funding
Period, Seller may sell to Buyer, repurchase from Buyer and re-sell Eligible
Mortgage Loans to Buyer, but may not substitute other Eligible Mortgage Loans
for Purchased Assets. Subject to this Agreement and the Servicing Agreement,
Buyer has the right to designate the servicer and sub-servicer of the Purchased
Assets; the Servicing Rights and other servicing provisions under this Agreement
are not severable from or to be separated from the Purchased Assets under this
Agreement and, such Servicing Rights and other servicing provisions of this
Agreement constitute (a) ”related terms” under this Agreement within the meaning
of Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security agreement
or other arrangement or other credit enhancement related to the Repurchase
Documents.
Section 3.03    [Reserved].
Section 3.04    Maximum Aggregate Purchase Price. The Aggregate Purchase Price
for all Purchased Assets as of any date shall not exceed the Maximum Aggregate
Purchase Price. If the Aggregate Purchase Price exceeds the Maximum Aggregate
Purchase Price, Seller shall immediately pay to Buyer an amount necessary to
reduce the Aggregate Purchase Price to an amount equal to or less than the
Maximum Aggregate Purchase Price.
Section 3.05    Early Repurchase Date; Mandatory Repurchases. Seller may
terminate any Transaction with respect to any or all Purchased Assets and
repurchase such Purchased Assets on any date prior to the Repurchase Date (an
“Early Repurchase Date”); provided, that (a) Seller irrevocably notifies Buyer
at least five (5) Business Days before the proposed Early Repurchase Date
identifying the Purchased Asset(s) to be repurchased and the Repurchase Price
thereof, (b) Seller delivers a certificate from a Responsible Officer of Seller
in form and substance

- 31 -

--------------------------------------------------------------------------------




satisfactory to Buyer certifying that no Margin Deficit, Default or Event of
Default exists or would exist as a result of such repurchase and there are no
other Liens on the Purchased Assets other than Buyer’s Lien, (c) if the Early
Repurchase Date is not a Remittance Date, Seller pays to Buyer any amount due
under Section 12.03, (d) Seller pays to Buyer any Exit Fee due in accordance
with the terms of the Fee Letter, and (e) Seller thereafter complies with
Section 3.06.
In addition to other rights and remedies of Buyer under any Repurchase Document,
Seller shall immediately repurchase any Purchased Asset that no longer qualifies
as an Eligible Mortgage Loan, as determined by Buyer and any Purchased Asset the
Market Value of which is determined by Buyer to be zero.
Section 3.06    Repurchase. On the Repurchase Date for each Purchased Asset,
Seller shall transfer to Buyer the Repurchase Price for such Purchased Asset as
of the Repurchase Date, and, so long as no Default or Event of Default has
occurred and is continuing, Buyer shall transfer to Seller such Purchased Asset,
whereupon the Transaction with respect to such Purchased Asset shall terminate.
So long as no Default or Event of Default has occurred and is continuing, Buyer
shall be deemed to have simultaneously released its security interest in such
Purchased Asset, shall authorize Custodian to release to Seller the Mortgage
Loan Documents for such Purchased Asset and, to the extent any UCC financing
statement filed against Seller specifically identifies such Purchased Asset,
upon Seller’s request Buyer shall deliver an amendment thereto or termination
thereof evidencing the release of such Purchased Asset from Buyer’s security
interest therein. Any such transfer or release shall be without recourse to
Buyer and without representation or warranty by Buyer, except that Buyer shall
represent to Seller, to the extent that good title was transferred and assigned
by Seller to Buyer hereunder on the related Purchase Date, that Buyer is the
sole owner of such Purchased Asset, free and clear of any other interests or
Liens caused by Buyer’s actions or inactions. Any Income with respect to such
Purchased Asset received by Buyer or Account Bank after payment of the
Repurchase Price therefor shall be remitted to Seller. Notwithstanding the
foregoing, on or before the Facility Termination Date, Seller shall repurchase
all Purchased Assets by paying to Buyer the outstanding Repurchase Price
therefor and all other outstanding Repurchase Obligations. Notwithstanding any
provision to the contrary contained elsewhere in any Repurchase Document, at any
time during the existence of an uncured Default or Event of Default, Seller
cannot repurchase a Purchased Asset in connection with a full payoff of the
underlying Mortgage Loan by the Underlying Obligor, unless one-hundred percent
(100%) of the net proceeds due in connection with the relevant payoff shall be
paid directly to Buyer; together with payment of the excess of the then current
Repurchase Price over such net proceeds (if any). The portion of all such net
proceeds in excess of the then-current Repurchase Price of the related Purchased
Asset (if any) shall be applied by Buyer to reduce any other amounts due and
payable to Buyer under this Agreement.
Section 3.07    [Reserved].
Section 3.08    Payment of Price Differential and Fees.
(a)    Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets for all but U.S. federal and
relevant state and local income and franchise tax purposes, Seller shall pay to
Buyer the accrued value of the Price Differential for each Purchased Asset on
each Remittance Date. Buyer shall give Seller notice of the Price

- 32 -

--------------------------------------------------------------------------------




Differential and any fees and other amounts due under the Repurchase Documents
on or prior to the second (2nd) Business Day preceding each Remittance Date;
provided, that Buyer’s failure to deliver such notice shall not affect Seller’s
obligation to pay such amounts. If the Price Differential includes any estimated
Price Differential, Buyer shall recalculate such Price Differential after the
Remittance Date and, if necessary, make adjustments to the Price Differential
amount due on the following Remittance Date.
(b)    If Seller fails to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Remittance Date, with respect to any
Purchased Asset, Seller shall be obligated to pay to Buyer (in addition to, and
together with, the amount of such Price Differential) interest on the unpaid
Repurchase Price at a rate per annum equal to the Pricing Rate until the Price
Differential is received in full by Buyer.
(c)    Seller shall pay to Buyer all fees and other amounts as and when due as
set forth in this Agreement and the Fee Letter including, without limitation:
(i)    the Facility Fee, which shall be due, earned and payable in full (without
reduction, set-off or refund in the event of any early termination of this
Agreement) by Seller on the Closing Date; and
(ii)    the Exit Fee, which shall be due and payable by Seller solely when and
as provided in the Fee Letter.
Section 3.09    Payment, Transfer and Custody.
(a)    Unless otherwise expressly provided herein, all amounts required to be
paid or deposited by Seller, Guarantor or any other Person under the Repurchase
Documents shall be paid or deposited in accordance with the terms hereof no
later than 3:00 p.m. (New York City time) on the day when due, in immediately
available Dollars and without deduction, setoff or counterclaim, and if not
received before such time shall be deemed to be received on the next Business
Day. Whenever any payment under the Repurchase Documents shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
following Business Day, and such extension of time shall in such case be
included in the computation of such payment. Seller shall, to the extent
permitted by Requirements of Law, pay to Buyer interest in connection with any
amounts not paid when due under the Repurchase Documents, which interest shall
be calculated at a rate equal to the Default Rate, until all such amounts are
received in full by Buyer. Amounts payable to Buyer and not otherwise required
to be deposited into the Waterfall Account shall be deposited into an account of
Buyer. Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account or the Waterfall Account.
(b)    Any Mortgage Loan Documents not delivered to Buyer or Custodian are and
shall be held in trust by Seller or its agent for the benefit of Buyer as the
owner thereof. Seller or its agent shall maintain a copy of the Mortgage Loan
Documents and the originals of the Mortgage Loan Documents not delivered to
Buyer or Custodian. The possession of Mortgage Loan Documents by Seller or its
agent is in a custodial capacity only at the will of Buyer for the sole purpose
of assisting the Servicer with its duties under the Servicing Agreement. Each
Mortgage Loan Document

- 33 -

--------------------------------------------------------------------------------




retained or held by Seller or its agent shall be segregated on Seller’s books
and records from the other assets of Seller or its agent, and the books and
records of Seller or its agent shall be marked to reflect clearly the sale of
the related Purchased Asset to Buyer on a servicing-released basis. Seller or
its related agent shall release its custody of the Mortgage Loan Documents only
in accordance with written instructions from Buyer, unless such release required
as incidental to the servicing of the Purchased Assets by Servicer is in
connection with a repurchase of any Purchased Asset by Seller in accordance with
the Custodial Agreement.
Section 3.10    Repurchase Obligations Absolute. All amounts payable by Seller
under the Repurchase Documents shall be paid without notice, demand,
counterclaim, setoff, deduction or defense (as to any Person and for any reason
whatsoever) and without abatement, suspension, deferment, diminution or
reduction (as to any Person and for any reason whatsoever), and the Repurchase
Obligations shall not be released, discharged or otherwise affected, except as
expressly provided herein, by reason of: (a) any damage to, destruction of,
taking of, restriction or prevention of the use of, interference with the use
of, title defect in, encumbrance on or eviction from, any Purchased Asset or
related Mortgaged Property, (b) any Insolvency Proceeding relating to Seller or
any Underlying Obligor, or any action taken with respect to any Repurchase
Document or Mortgage Loan Document by any trustee or receiver of Seller or any
Underlying Obligor or by any court in any such proceeding, (c) any claim that
Seller has or might have against Buyer under any Repurchase Document or
otherwise, (d) any default or failure on the part of Buyer to perform or comply
with any Repurchase Document or other agreement with Seller, (e) the invalidity
or unenforceability of any Purchased Asset, Repurchase Document or Mortgage Loan
Document, or (f) any other occurrence whatsoever, whether or not similar to any
of the foregoing, and whether or not Seller has notice or Knowledge of any of
the foregoing. The Repurchase Obligations shall be full recourse to Seller. This
Section 3.10 shall survive the termination of the Repurchase Documents and the
payment in full of the Repurchase Obligations.
ARTICLE 4    

MARGIN MAINTENANCE
Section 4.01    Margin Deficit.
(a)    If on any date the Market Value of all Purchased Assets is less than the
product of (i) Buyer’s Margin Percentage times (ii) the aggregate outstanding
Purchase Price for such Purchased Assets as of such date (a “Margin Deficit”),
and such Margin Deficit is greater than the Minimum Transfer Amount, Buyer may
provide notice to Seller (as such notice is more particularly set forth below
and in Section 4.01(b) (a “Margin Call”)) of such Margin Deficit. Such notice
shall require Seller to transfer cash to Buyer to reduce the Aggregate Purchase
Price, so that, after giving effect to such payments, the Aggregate Purchase
Price for all Purchased Assets does not exceed the Aggregate Market Value
thereof multiplied by the Applicable Percentage. Buyer shall apply the funds
received in satisfaction of a Margin Deficit to the Repurchase Obligations to
reduce the Aggregate Purchase Price in such manner as Buyer determines. For the
avoidance of doubt, a Margin Call may be made with respect to a single Purchased
Asset or multiple Purchased Assets, so long as a Margin Deficit that is greater
than the Minimum Transfer Amount exists.

- 34 -

--------------------------------------------------------------------------------




(b)    Notice delivered pursuant to Section 4.01(a) may be given by any written
means. Any notice given before 11:00 a.m. (New York City time) on a Business Day
shall be met, and the related Margin Call satisfied, no later than 5:00 p.m.
(New York City time) on the next Business Day; notice given after 11:00 a.m.
(New York City time) on a Business Day shall be met, and the related Margin Call
satisfied, no later than 11:00 a.m. (New York City time) on the second Business
Day following such notice delivery (the foregoing time requirements for
satisfaction of a Margin Call are referred to as the “Margin Deadlines”). The
failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
(c)    Buyer’s election not to deliver a Margin Call at any time there is a
Margin Deficit shall not waive the Margin Deficit or in any way limit or impair
Buyer’s right to deliver a Margin Call at any time when the same or any other
Margin Deficit exists. Buyer’s rights under this Section 4.01 are in addition to
and not in lieu of any other rights of Buyer under the Repurchase Documents or
Requirements of Law.
(d)    All cash transferred to Buyer pursuant to this Section 4.01 with respect
to a Purchased Asset shall be deposited into the Waterfall Account, except as
directed by Buyer, and notwithstanding any provision in Section 5.03 to the
contrary, shall be applied to reduce the Purchase Price of such Purchased Asset.
ARTICLE 5    

APPLICATION OF INCOME
Section 5.01    Waterfall Account. The Waterfall Account shall be established at
the Account Bank. Buyer shall have sole dominion and control (including, without
limitation, “control” within the meaning of Section 9-104(a) of the UCC) over
the Waterfall Account. Neither Seller nor any Person claiming through or under
Seller shall have any claim to or interest in the Waterfall Account. All Income
received by Seller, Servicer, Buyer or Account Bank in respect of the Purchased
Assets shall be deposited by Servicer into the Waterfall Account in accordance
with the Servicing Agreement and shall be property of Buyer and applied to and
remitted by Account Bank in accordance with this Article 5.
Section 5.02    Price Differential Maintenance Account. Seller shall establish a
Price Differential Maintenance Account at Account Bank. Buyer shall have sole
dominion and control (including, without limitation, “control” within the
meaning of Section 9-104(a) of the UCC) over the Price Differential Maintenance
Account. Neither Seller nor any Person claiming through or under Seller shall
have any claim to or interest in the Price Differential Maintenance Account. All
amounts on deposit, as well as any amounts remitted by Seller in accordance with
this Agreement, shall be deposited directly into the Price Differential
Maintenance Account and shall be for the benefit of Seller. Any amounts
remaining in the Price Differential Maintenance Account upon the satisfaction of
all Repurchase Obligations due to Buyer under this Agreement shall be remitted
to Seller.
Section 5.03    Before an Event of Default.

- 35 -

--------------------------------------------------------------------------------




(a)    If no Event of Default exists, Buyer shall direct Account Bank to apply
all Income described in Section 5.01 and received during each Pricing Period and
deposited into the Waterfall Account by no later than the next following
Remittance Date in the following order of priority:
first, to pay to Servicer an amount sufficient to reimburse Servicer for any
outstanding servicing advances advanced from Servicer’s own funds pursuant to
the Servicing Agreement;
second, to pay to Servicer, Qualified Trustee of Seller and Custodian, on a pro
rata basis, amounts equal to their respective fees due and payable with respect
to the Repurchase Documents;
third, to pay to Buyer amounts equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;
fourth, to pay to Buyer amounts equal to any Repurchase Price payable to Buyer;
fifth, to pay to Buyer amounts sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);
sixth, to pay to Buyer amounts equal to all default interest, late fees, fees,
expenses and Indemnified Amounts then due and payable from Seller to Buyer under
the Repurchase Documents;
seventh, to deposit any amounts necessary to maintain the Price Differential
Required Amount;
eighth, (i) provided no Cash-Trap Trigger Event has occurred, to remit amounts
to Buyer to be applied to decrease the Aggregate Purchase Price of the Purchased
Assets, until the Aggregate Purchase Price equals or is less than the product of
(A) the Aggregate Market Value, times (B) the Applicable Percentage; or
(ii) during the existence of a Cash-Trap Trigger Event, one hundred percent
(100%) of any remaining amounts to Buyer to reduce the Aggregate Purchase Price
to zero;
ninth, to pay to Servicer, Qualified Trustee of Seller and Custodian any
Indemnified Amounts then due and payable from Seller to such parties under the
Repurchase Documents; and
tenth, any remaining amounts to Seller.
(b)    Notwithstanding anything in this Section 5.03 to the contrary, Buyer
shall apply all amounts allocable to any outstanding Margin Deficit under clause
fifth of Section 5.03(a) above and any amounts paid by Seller to cure any
outstanding Margin Deficit in its discretion and shall apply all other amounts
allocable to Buyer under Section 5.03(a) above first to the Purchased

- 36 -

--------------------------------------------------------------------------------




Asset with respect to which such amounts relate, and then, pro rata to all other
Purchased Assets in accordance with the outstanding Purchase Price for such
Purchased Assets.
(c)    On the Facility Termination Date, all Income net of those proceeds used
to pay the Price Differential, shall be paid to Buyer to reduce the Aggregate
Purchase Price to zero and any remainder shall be remitted to Seller.
(d)    If on any Remittance Date, the amounts then on deposit in the Waterfall
Account are insufficient to satisfy clause third of Section 5.03(a) above, Buyer
may withdraw from the Price Differential Maintenance Account an amount of funds
necessary to cure such deficiency.
Section 5.04    After Event of Default. If an Event of Default exists, all
Income deposited into the Waterfall Account in respect of the Purchased Assets
shall be applied by Account Bank, on the Business Day next following the
Business Day on which each amount of Income is so deposited, in the following
order of priority:
first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;
second, to pay to Buyer, Seller’s Qualified Trustee and Servicer an amount equal
to all default interest, late fees, fees, expenses and Indemnified Amounts then
due and payable from Seller and other applicable Persons to Buyer, Seller’s
Qualified Trustee and Servicer, as applicable, under the Repurchase Documents;
third, to pay to Buyer an amount equal to the Aggregate Purchase Price (to be
applied in such order and in such amounts as determined by Buyer, until such
Aggregate Purchase Price has been reduced to zero);
fourth, to pay to Buyer all other Repurchase Obligations due to Buyer; and
fifth, to pay any remaining amounts to Seller.
Section 5.05    Seller to Remain Liable. If the amounts remitted to Buyer as
provided in Sections 5.03 and 5.04 are insufficient to pay all amounts due and
payable from Seller to Buyer under this Agreement or any Repurchase Document on
a Remittance Date, a Repurchase Date, upon the occurrence of an Event of Default
or otherwise, Seller shall nevertheless remain liable for and shall pay to Buyer
when due all such amounts.
Section 5.06    Update of the Purchase Price. Buyer shall provide an update of
the outstanding Purchase Price for each Mortgage Loan upon request by Seller,
which request may be made no more frequently than once each calendar month.
ARTICLE 6    

CONDITIONS PRECEDENT
Section 6.01    Conditions Precedent to Initial Transaction. Buyer shall not be
obligated to

- 37 -

--------------------------------------------------------------------------------




enter into any Transaction for the purchase of any Mortgage Loan until the
following conditions have been satisfied , or waived by Buyer, on and as of the
Initial Purchase Date:
(a)    Buyer has received the following documents, each dated the Closing Date
or as of the Closing Date unless otherwise specified: (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate dated a recent date with respect to Seller and
Guarantor, (iii) certificates of the secretary or an assistant secretary of
Seller, Servicer and Guarantor together with copies of the Governing Documents
and applicable resolutions and the incumbencies and signatures of officers of
Seller, Servicer and Guarantor executing the Repurchase Documents to which it is
a party, evidencing the respective authority of Seller, Servicer and Guarantor
with respect to the execution, delivery and performance thereof, (iv) a Closing
Certificate, (v) an executed Seller’s Power of Attorney in the form of
Exhibit I, (vi) [reserved], (vii) such opinions from counsel to Seller, Servicer
and Guarantor as Buyer may require, including with respect to corporate matters,
enforceability, non-contravention, no consents or approvals required other than
those that have been obtained, first priority perfected security interests in
the Purchased Assets and any other collateral pledged pursuant to the Repurchase
Documents, Investment Company Act matters, and the applicability of Bankruptcy
Code and “securities contract” safe harbor, and (viii) all other documents,
certificates, information, financial statements, reports, approvals and opinions
of counsel as it may reasonably require;
(b)    (i) UCC financing statements have been filed against Seller in all filing
offices required by Buyer, (ii) Buyer has received such searches of UCC filings,
tax liens, judgments, pending litigation, bankruptcy and other matters relating
to Seller, Servicer and Guarantor and the Purchased Assets as Buyer may require,
and (iii) the results of such searches are reasonably satisfactory to Buyer;
(c)    Buyer has received payment from Seller of all fees and expenses then
payable under the Fee Letter and the other Repurchase Documents, as contemplated
by Section 13.02, including without limitation the Facility Fee;
(d)    Buyer has completed to its satisfaction such due diligence (including,
Buyer’s “Know Your Customer” and Anti-Terrorism Laws diligence) and modeling as
it may require in its discretion; and
(e)    Buyer has received approval from its internal credit committee and all
other necessary approvals required for Buyer, to enter into this Agreement and
consummate Transactions hereunder.
Section 6.02    Conditions Precedent to All Transactions. Buyer shall not be
obligated to enter into any Transaction for the purchase of any Mortgage Loan,
or be obligated to take, fulfill or perform any other action hereunder, until
the following additional conditions have been satisfied or waived by Buyer, with
respect to each Mortgage Loan on and as of the Purchase Date therefor:
(a)    Buyer has received the following documents: (i) a Transaction Request,
(ii) an Underwriting Package, (iii) a Confirmation, (iv) copies of the Servicing
Agreement, to the extent not already provided, (v) all related Servicer Letter
Agreement to the extent not already

- 38 -

--------------------------------------------------------------------------------




provided, and shall have received and consented to all amendments, supplements
and modifications thereto, (vi) a trust receipt and other items required to be
delivered under the Custodial Agreement, and (vii) all other documents,
certificates, information, financial statements, reports and approvals as Buyer
may reasonably require;
(b)    immediately before such Transaction and after giving effect thereto and
to the intended use thereof, no Representation Breach with respect to the
Mortgage Loans proposed to be sold, Default, Event of Default, Margin Deficit,
Material Adverse Effect or Market Disruption Event exists;
(c)    Buyer has completed its due diligence review of the Underwriting Package,
Mortgage Loan Documents and such other documents, records and information as
Buyer deems appropriate with respect to each Purchased Asset, and the results of
such reviews are satisfactory to Buyer, which determination may include, without
limitation, ordering BPOs on a representative sample of Mortgage Loans as
determined by Buyer and its credit review of the data. Seller shall pay all
reasonable out-of-pocket costs and expenses incurred by Buyer in connection with
Buyer’s activities pursuant to this Section 6.02(c); provided, that Seller shall
not be responsible for paying Buyer’s costs and expenses in excess of, in the
aggregate, $20.00 per Mortgage Loan in such pool of Mortgage Loans. Seller shall
deliver BPOs in addition to the representative sample upon the request of Buyer,
provided that these additional BPOs shall be at Buyer’s sole expense. Seller
shall provide Buyer with a BPO Schedule for all Purchased Assets;
(d)    Buyer has (i) determined that such Mortgage Loan is an Eligible Mortgage
Loan, and (ii) has executed the Confirmation;
(e)    the Aggregate Purchase Price of all Transactions does not exceed the
Maximum Aggregate Purchase Price after giving effect to such Transaction;
(f)    such Purchase Date occurs on or after the Closing Date but prior to the
expiration of the Funding Period and the Repurchase Date specified in the
Confirmation is not later than the Facility Termination Date;
(g)    Seller and Custodian have satisfied all requirements and conditions and
have performed all covenants, duties, obligations and agreements contained in
the Repurchase Documents to be performed by such Person on or before such
Purchase Date;
(h)    to the extent the related Mortgage Loan Documents contain notice, cure
and other provisions in favor of a pledgee under a repurchase or warehouse
facility, and without prejudice to the sale treatment of such Mortgage Loan to
Buyer, Buyer has received evidence that Seller has given notice to the
applicable Persons of Buyer’s interest in such Mortgage Loan and otherwise
satisfied any other applicable requirements under such pledgee provisions so
that Buyer is entitled to the rights and benefits of a pledgee under such
pledgee provisions;
(i)    [reserved]; and

- 39 -

--------------------------------------------------------------------------------




(j)    the Price Differential Maintenance Account contains funds in an amount
equal to the Price Differential Required Amount.
Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 (other than the
conditions set forth in Sections 6.01(d), 6.01(e) and 6.02(e), and 6.02(g)
(solely with respect to Custodian)) have been satisfied.
ARTICLE 7    

REPRESENTATIONS AND WARRANTIES OF SELLER
Seller (unless otherwise specified herein) represents and warrants, on and as of
the date of this Agreement, each Purchase Date, and at all times when any
Repurchase Document or Transaction is in full force and effect, except as set
forth in Schedule 3, as follows:
Section 7.01    Seller. Seller has been duly organized and validly exists in
good standing as a statutory trust under the laws of the State of Delaware.
Seller (a) has all requisite power, authority, legal right, licenses and
franchises, (b) is duly qualified to do business in all jurisdictions necessary,
and (c) has been duly authorized by all necessary action, to (w) own, lease and
operate its properties and assets, (x) conduct its business as presently
conducted, (y) execute, deliver and perform its obligations under the Repurchase
Documents to which it is a party, and (z) acquire, own, sell, assign, pledge and
repurchase the Purchased Assets. Seller’s exact legal name is set forth in the
preamble and signature pages of this Agreement. Seller’s location (within the
meaning of Article 9 of the UCC), and the office where Seller keeps all records
(within the meaning of Article 9 of the UCC) relating to the Purchased Assets is
at the address of Seller referred to in Schedule 2. Seller has not changed its
name or location within the past twelve (12) months, except that Seller changed
its name from HLSS Master Trust II on June 20, 2014. Seller’s organizational
identification number is 5555232 and its tax identification number is
47-6321814. Seller is an indirect wholly-owned Subsidiary of Guarantor. The
fiscal year of Seller is the calendar year. Seller has no Indebtedness,
Contractual Obligations or investments other than (a) ordinary trade payables,
(b) in connection with Mortgage Loans acquired or originated for the
Transactions, and (c) the Repurchase Documents. Seller has no Guarantee
Obligations.
Section 7.02    Repurchase Documents. Each Repurchase Document to which Seller
is a party has been duly executed and delivered by Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and general principles of equity. The execution, delivery and
performance by Seller of each Repurchase Document to which it is a party do not
and will not (a) conflict with, result in a breach of, or constitute (with or
without notice or lapse of time or both) a default under, any (i) Governing
Document, Indebtedness, Guarantee Obligation or Contractual Obligation
applicable to Seller or any of its properties or assets, (ii) Requirements of
Law, or (iii) approval, consent, judgment, decree, order or demand of any
Governmental Authority, or (b) result in the creation of any Lien (other than
Permitted Liens) on any of the properties or assets of Seller. All approvals,
authorizations, consents, orders, filings, notices or other actions of any
Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security

- 40 -

--------------------------------------------------------------------------------




interest in each Purchased Asset to Buyer, have been obtained, effected, waived
or given and are in full force and effect. The execution, delivery and
performance of the Repurchase Documents do not require compliance by Seller with
any “bulk sales” or similar law. There is no litigation, proceeding or
investigation pending or, to the Knowledge of Seller threatened, against Seller,
Guarantor or any Affiliate of Seller or Guarantor before any Governmental
Authority (a) asserting the invalidity of any Repurchase Document, (b) seeking
to prevent the consummation of any Transaction, or (c) seeking any determination
or ruling that could reasonably be expected to have a Material Adverse Effect.
Section 7.03    Solvency. Neither Seller nor any Affiliate of Seller (excluding
any Affiliate that is a Variable Interest Entity) is or has ever been the
subject of an Insolvency Proceeding. Seller, Guarantor and each Affiliate of
Seller (excluding any Affiliate that is a Variable Interest Entity) or Guarantor
is Solvent and the Transactions do not and will not render Seller, Guarantor or
any Affiliate of Seller (excluding any Affiliate that is a Variable Interest
Entity) or Guarantor not Solvent. Neither Seller nor Guarantor is entering into
the Repurchase Documents or any Transaction with the intent to hinder, delay or
defraud any creditor of Seller, Guarantor or any Affiliate of Seller or
Guarantor. Seller has received or will receive reasonably equivalent value for
the Repurchase Documents and each Transaction. Seller has adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Seller is
generally able to pay, and as of the date hereof is paying, its debts as they
come due.
Section 7.04    Taxes. Seller and each Affiliate of Seller have filed all
required federal income tax returns and all other material tax returns, domestic
and foreign, required to be filed by them, or with respect to any of their
properties or assets (taking into account extensions) and have paid all material
Taxes (including mortgage recording Taxes and all income or franchise Taxes) due
and payable by them pursuant to such returns or pursuant to any assessment
received by them, except for any such Taxes that are being contested in good
faith by appropriate proceedings diligently conducted and for which appropriate
reserves have been established in accordance with GAAP. Seller and each
Affiliate of Seller have paid, or have provided adequate reserves for the
payment of, all such Taxes for all prior fiscal years and for the current fiscal
year to date. There is no material action, suit, proceeding, investigation,
audit or claim relating to any such Taxes now pending or threatened in writing
by any Governmental Authority which is not being contested in good faith as
provided above. Neither Seller nor any Affiliate of Seller has entered into any
agreement or waiver or been requested to enter into any agreement or waiver
extending any statute of limitations relating to the payment or collection of
Taxes, or is aware of any circumstances that would cause the taxable years or
other taxable periods of Seller, Guarantor or any Affiliate of Seller or
Guarantor not to be subject to the normally applicable statute of limitations.
No tax liens have been filed against any assets of Seller or Guarantor. Seller
does not intend to treat any Transaction as being a “reportable transaction” as
defined in Treasury Regulation Section 1.6011-4. If Seller determines to take
any action inconsistent with such intention, it will promptly notify Buyer, in
which case Buyer may treat each Transaction as subject to Treasury Regulation
Section 301.6112-1 and will maintain the lists and other records required
thereunder.
Section 7.05    Financial Condition. The audited balance sheet of Seller or
Guarantor as at the fiscal year most recently ended for which such audited
balance sheet is available, and the related

- 41 -

--------------------------------------------------------------------------------




audited statements of income and retained earnings and of cash flows for the
fiscal year then ended, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification arising out of the audit conducted by Guarantor’s independent
certified public accountants, copies of which have been delivered to Buyer, are
complete and correct and present fairly the financial condition of Guarantor as
of such date and the results of its operations and cash flows for the fiscal
year then ended. All such financial statements, including related schedules and
notes, were prepared in accordance with GAAP except as disclosed therein.
Guarantor does not have any material contingent liability or liability for Taxes
or any long term lease or unusual forward or long term commitment, including any
Derivative Contract, which is not reflected in the foregoing statements or
notes. Since the date of the financial statements and other information
delivered to Buyer prior to the Closing Date, Guarantor has not sold,
transferred or otherwise disposed of any material part of its property or assets
(except pursuant to the Repurchase Documents) that are material in relation to
the financial condition of Seller.
Section 7.06    True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller or Guarantor to Buyer in connection with the Repurchase Documents and the
Transactions (excluding any representation and warranty set forth on Schedule 1
and any information set forth in the Mortgage Loan Schedule), when taken as a
whole, do not contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of Seller or
Guarantor to Buyer in connection with the Repurchase Documents and the
Transactions will be true, correct and complete in all material respects, or in
the case of projections will be based on reasonable estimates prepared and
presented in good faith, on the date as of which such information is stated or
certified.
Section 7.07    Compliance with Laws. Seller has complied in all respects with
all Requirements of Laws, and no Purchased Asset contravenes any Requirements of
Laws. Neither Seller nor any Affiliate of Seller (a) is an “enemy” or an “ally
of the enemy” as defined in the Trading with the Enemy Act of 1917, (b) is in
violation of any Anti-Terrorism Laws, (c) is a blocked person described in
Section 1 of Executive Order 13224 or to its knowledge engages in any dealings
or transactions or is otherwise associated with any such blocked person, (d) is
in violation of any country or list based economic and trade sanction
administered and enforced by the Office of Foreign Assets Control, (e) is a
Sanctioned Entity, (f) has more than 10% of its assets located in Sanctioned
Entities, or (g) derives more than 10% of its operating income from investments
in or transactions with Sanctioned Entities. The proceeds of any Transaction
have not been and will not be used to fund any operations in, finance any
investments or activities in or make any payments to a Sanctioned Entity.
Neither Seller nor any Affiliate of Seller (a) is or is controlled by an
“investment company” as defined in such Act or is exempt from the provisions of
the Investment Company Act, (b) is a “broker” or “dealer” as defined in, or
could be subject to a liquidation proceeding under, the Securities Investor
Protection Act of 1970, or (c) is subject to regulation by any Governmental
Authority limiting its ability to incur the Repurchase Obligations. No
properties presently or previously owned or leased by Seller, any Affiliate of
Seller or their respective predecessors contain or previously contained any
Materials of Environmental Concern that constitute or constituted a violation of

- 42 -

--------------------------------------------------------------------------------




Environmental Laws or reasonably could be expected to give rise to liability of
Seller or Guarantor thereunder. Seller has no Knowledge of any violation,
alleged violation, non-compliance, liability or potential liability of Seller
under any Environmental Law. Materials of Environmental Concern have not been
released, transported, generated, treated, stored or disposed of in violation of
Environmental Laws or in a manner that reasonably could be expected to give rise
to liability of Seller or Guarantor thereunder. Seller and all Affiliates of
Seller are in compliance with the Foreign Corrupt Practices Act of 1977 and any
foreign counterpart thereto. Neither Seller nor any Affiliate of Seller has
made, offered, promised or authorized a payment of money or anything else of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to Seller, any Affiliate of
Seller or any other Person, in violation of the Foreign Corrupt Practices Act.
Section 7.08    Compliance with ERISA. With respect to any Plan, during the
immediately preceding five (5) year period, (a) neither a Reportable Event nor
any failure to meet the minimum funding standards of Section 302 of ERISA or
section 412 of the Code has occurred, (b) each Plan has complied in all material
respects with the applicable provisions of the Code and ERISA, (c) no
termination of a Plan has occurred resulting in any liability that has remained
underfunded, and (d) no Lien in favor of the PBGC or a Plan has arisen. The
present value of all accumulated benefit obligations under each Plan (based on
the assumptions used for the purposes of Statement of Financial Accounting) did
not, as of the last annual valuation date prior to the date hereof, exceed the
value of the assets of such Plan by an amount greater than $1,000,000. Neither
Seller nor any Affiliate of Seller is currently subject to any liability for a
complete or partial withdrawal from a Multiemployer Plan. None of the assets of
Seller or any Guarantor are deemed to be plan assets within the meaning of 29
C.F.R. 2510.3-101, as modified by Section 3(42) of ERISA.
Section 7.09    No Default or Material Adverse Effect. No Event of Default
exists. No default or event of default (however defined) exists under any
Indebtedness, Guarantee Obligations or Contractual Obligations of Seller
(excluding the Repurchase Documents). Seller believes that it is and will be
able to pay and perform each agreement, duty, obligation and covenant contained
in the Repurchase Documents and Mortgage Loan Documents to which it is a party,
and that it is not subject to any agreement, obligation, restriction or
Requirements of Law which would unduly burden its ability to do so or could
reasonably be expected to have a Material Adverse Effect. Seller has no
Knowledge of any actual or prospective development, event or other fact that
could reasonably be expected to have a Material Adverse Effect. No Internal
Control Event has occurred. Seller has delivered to Buyer all underlying
servicing agreements (or provided Buyer with access to a service, internet
website or other system where Buyer can successfully access such agreements)
with respect to the Purchased Assets, and to Seller’s Knowledge no material
default or event of default (however defined) exists thereunder. Seller has
delivered to Buyer copies of all credit facilities, repurchase facilities and
substantially similar facilities of Seller that are presently in effect, and no
default or event of default (however defined) on the part of Seller exists
thereunder.
Section 7.10    [Reserved].

- 43 -

--------------------------------------------------------------------------------




Section 7.11    [Reserved].
Section 7.12    Transfer and Security Interest. The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
related Servicing Rights), free and clear of any Liens (other than Permitted
Liens). With respect to the protective security interest granted by Seller in
Section 11.01, upon the delivery of the Confirmations and the Mortgage Loan
Documents to Custodian Agreement and the filing of the UCC financing statements
as provided herein, such security interest shall be a valid first priority
perfected security interest to the extent such security interest can be
perfected by possession, filing or control under the UCC, subject only to
Permitted Liens. Upon receipt by Custodian of each Mortgage Loan Document
required to be endorsed in the name of Buyer by Seller and payment by Buyer of
the Purchase Price for the related Purchased Asset, Buyer shall either own such
Purchased Asset and the related Mortgage Loan Documents or have a valid first
priority perfected security interest in such Mortgage Loan Document. The
Purchased Assets constitute the following, as defined in the UCC: a general
intangible, instrument, investment property, security, deposit account,
financial asset, uncertificated security, securities account, or security
entitlement. Seller has not sold, assigned, pledged, granted a security interest
in, encumbered or otherwise conveyed any of the Purchased Assets to any Person
other than pursuant to the Repurchase Documents. Seller has not authorized the
filing of and is not aware of any UCC financing statements filed against Seller
as debtor that include the Purchased Assets, other than any financing statement
that has been terminated or filed pursuant to this Agreement.
Section 7.13    No Broker. Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.
Section 7.14    [Reserved].
Section 7.15    Separateness. Seller is in compliance with the requirements of
Article 9.
Section 7.16    Other Indebtedness. All Indebtedness (other than Indebtedness as
evidenced by this Agreement or Indebtedness to Seller’s sole stockholder or
member included in the calculation of Adjusted Tangible Equity) of Seller
existing on the date hereof are listed on Schedule 4 hereto.
Section 7.17    [Reserved].
Section 7.18    Chief Executive Office; Jurisdiction of Organization. Seller’s
jurisdiction of organization is Delaware. Seller shall provide Buyer with thirty
(30) days advance notice of any change in Seller’s jurisdiction. Seller does not
have a trade name. During the preceding five (5) years, Seller has not been
known by or done business under any other name, corporate or fictitious, and has
not filed or had filed against it any bankruptcy receivership or similar
petitions nor has it made any assignments for the benefit of creditors.
Section 7.19    [Reserved].
Section 7.20    [Reserved].

- 44 -

--------------------------------------------------------------------------------




Section 7.21    [Reserved].
Section 7.22    No Adverse Selection. No procedures believed by Seller to be
adverse to Buyer were utilized by Seller or Servicer in identifying or selecting
the proposed Purchased Assets for sale to Buyer.
Section 7.23    Servicing Rights. Seller and all Affiliates of Seller (a) have
sold and transferred all Servicing Rights with respect to the Purchased Assets
to Buyer, and (b) have no Retained Rights except as may be provided in the
Repurchase Documents.
ARTICLE 8    

COVENANTS OF SELLER
From the date hereof until the Repurchase Obligations are paid in full and the
Repurchase Documents are terminated, Seller (unless otherwise specified herein)
shall perform and observe the following covenants, which shall (a) be given
independent effect (so that if a particular action or condition is prohibited by
any covenant, the fact that it would be permitted by an exception to or be
otherwise within the limitations of another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists), and (b) shall also apply to all Subsidiaries of Seller:
Section 8.01    Existence; Governing Documents; Conduct of Business. Seller
shall (a) preserve and maintain its legal existence, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all special purpose entity provisions, and (d) not modify,
amend or terminate its Governing Documents. Seller’s trust agreement may not be
amended without Buyer’s prior written consent. Seller shall (a) not engage in
any activities other than those expressly permitted under its trust agreement
and (b) maintain and preserve all of its material rights, privileges, licenses
and franchises necessary for the operation of its business. Seller shall not
(a) change its name, organizational number, tax identification number, fiscal
year, method of accounting, identity, structure or jurisdiction of organization
(or have more than one such jurisdiction), or (b) move (except to the extent
permitted pursuant to the Custodial Agreement), or consent to Custodian moving,
the Mortgage Loan Documents from the location thereof on the Closing Date,
unless in each case Seller has given at least thirty (30) days prior notice to
Buyer and has taken all actions required under the UCC to continue the first
priority perfected security interest of Buyer in the Purchased Assets. Seller
shall enter into each Transaction as principal, unless Buyer agrees before a
Transaction that Seller may enter into such Transaction as agent for a principal
and under terms and conditions disclosed to Buyer.
Section 8.02    Compliance with Laws, Contractual Obligations and Repurchase
Documents. Seller shall comply in all material respects with all Requirements of
Laws, including those relating to any Purchased Asset and to the reporting and
payment of Taxes. No part of the proceeds of any Transaction shall be used for
any purpose that violates Regulation T, U or X of the Board of Governors of the
Federal Reserve System. Seller shall maintain the Custodial Agreement in full
force and effect.

- 45 -

--------------------------------------------------------------------------------




Section 8.03    Structural Changes. Neither Seller nor Guarantor shall (a) enter
into a merger or consolidation (except that Guarantor may enter into a merger or
consolidation if Guarantor is the surviving entity after such merger or
consolidation), (b) sell all or substantially all of its assets or properties or
(c) liquidate, wind up or dissolve, without the consent of Buyer. Seller shall
ensure that all Equity Interests of Seller shall continue to be owned by the
owner or owners thereof as of the date hereof. Seller shall ensure that neither
the Equity Interests of Seller nor any property or assets of Seller shall be
pledged to any Person other than Buyer (other than a transfer of any unpledged
property or assets to another Affiliate of Seller). Except as contemplated by
this Agreement or the other Repurchase Documents, Seller shall not enter into
any transaction with an Affiliate of Seller (other than a transfer of Mortgage
Loans and/or REO Properties in the ordinary course of business) unless
(a) Seller notifies Buyer of such transaction at least ten (10) days before
entering into it, and (b) such transaction is on market and arm’s-length terms
and conditions, as demonstrated in Seller’s notice.
Section 8.04    Protection of Buyer’s Interest in Purchased Assets. With respect
to each Purchased Asset, Seller shall take all action necessary or required by
the Repurchase Documents, Mortgage Loan Documents or Requirements of Law, or
requested by Buyer, to perfect, protect and more fully evidence the security
interest granted in the Repurchase Documents and Buyer’s ownership of and first
priority perfected security interest in such Purchased Asset and related
Mortgage Loan Documents, including executing or causing to be executed (a) such
other instruments or notices as may be necessary or appropriate and filing and
maintaining effective UCC financing statements, continuation statements and
assignments and amendments thereto, and (b) all documents necessary to both
collaterally and absolutely and unconditionally assign all rights (but none of
the obligations) of Seller under each Purchase Agreement, in each case as
additional collateral security for the payment and performance of each of the
Repurchase Obligations, to the extent permitted under each Purchase Agreement.
Seller shall comply with all requirements of the Custodial Agreement with
respect to each Purchased Asset, including the delivery to Custodian of all
required Mortgage Loan Documents. Seller shall (a) not assign, sell, transfer,
pledge, hypothecate, grant, create, incur, assume or suffer or permit to exist
any security interest in or Lien (other than Permitted Liens) on any Purchased
Asset to or in favor of any Person other than Buyer, (b) defend such Purchased
Asset against, and take such action as is necessary to remove, any such Lien,
and (c) defend the right, title and interest of Buyer in and to all Purchased
Assets against the claims and demands of all Persons whomsoever. Notwithstanding
the foregoing, if Seller grants a Lien on any Purchased Asset in violation of
this Section 8.04 or any other Repurchase Document, Seller shall be deemed to
have simultaneously granted an equal and ratable Lien on such Purchased Asset in
favor of Buyer to the extent such Lien has not already been granted to Buyer;
provided, that such equal and ratable Lien shall not cure any resulting Event of
Default. Seller shall not materially amend, modify, waive or terminate any
provision of any Purchase Agreement or Servicing Agreement. Seller shall not, or
permit Servicer to, extend, amend, waive, terminate, rescind, cancel, release or
otherwise modify the material terms of or any collateral, guaranty or indemnity
for, or exercise any material right or remedy of a holder (including all
lending, corporate and voting rights, remedies, consents, approvals and waivers)
of, any Purchased Asset or Mortgage Loan Document except in accordance with the
Servicing Standard. Seller shall mark its computer records and tapes to evidence
the interests granted to Buyer hereunder. Seller shall not take any action to
cause any Purchased Asset that is not evidenced by an instrument or chattel
paper (as defined in the UCC) to

- 46 -

--------------------------------------------------------------------------------




be so evidenced. If a Purchased Asset becomes evidenced by an instrument or
chattel paper, the same shall be immediately delivered to Custodian on behalf of
Buyer, together with endorsements required by Buyer.
Section 8.05    Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens. Upon the
occurrence of an Event of Default, Seller shall not declare or make any payment
on account of, or set apart assets for, a sinking or similar fund for the
purchase, redemption, defeasance, retirement or other acquisition of any Equity
Interest of Seller, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Seller. Seller shall not contract, create,
incur, assume or permit to exist any Indebtedness, Guarantee Obligations,
Contractual Obligations or Investments, except to the extent (a) arising or
existing under the Repurchase Documents, (b) existing as of the Closing Date, as
referenced in the financial statements delivered to Buyer prior to the Closing
Date, and any renewals, refinancings or extensions thereof in a principal amount
not exceeding that outstanding as of the date of such renewal, refinancing or
extension and (c) incurred after the Closing Date to originate or acquire
Mortgage Loans or to provide funding with respect to Mortgage Loans. Seller
shall not (a) contract, create, incur, assume or permit to exist any Lien on or
with respect to any of its property or assets (including the Purchased Assets)
of any kind (whether real or personal, tangible or intangible), whether now
owned or hereafter acquired, except for Permitted Liens, or (b) except as
provided in the preceding clause (a), grant, allow or enter into any agreement
or arrangement with any Person that prohibits or restricts or purports to
prohibit or restrict the granting of any Lien on any of the foregoing.
Section 8.06    Maintenance of Property and Insurance. Seller shall (a) keep all
property useful and necessary in its business in good working order and
condition, (b) maintain insurance on all its properties in accordance with
customary and prudent practices of companies engaged in the same or a similar
business, and (c) furnish to Buyer upon request information and certificates
with respect to such insurance.
Section 8.07    Financial Covenants.
(a)    As of the close of business on the last Business Day of any calendar
month, Guarantor shall not have failed to satisfy the Liquidity Requirement.
(b)    As of the close of business on the last Business Day of any calendar
month, Guarantor shall not have failed to satisfy the Adjusted Tangible Equity
Requirement.
(c)    Guarantor’s average net income, determined in accordance with GAAP, for
any two consecutive fiscal quarters shall not be less than $1.00.
Section 8.08    Delivery of Income. Seller shall, and pursuant to each Servicer
Letter Agreement shall cause Servicer and all other applicable Persons to,
deposit all Income for the related Pricing Period in respect of the Purchased
Assets into the Waterfall Account in accordance with Section 5.01 hereof no
later than two (2) Business Days prior to each Remittance Date. Seller and
Servicer (a) shall comply with and enforce the Servicer Letter Agreement and
(b) shall not amend, modify, waive, terminate or revoke the Servicer Letter
Agreement without Buyer’s consent. In

- 47 -

--------------------------------------------------------------------------------




connection with each principal payment or prepayment under a Purchased Asset,
Seller shall provide or cause to be provided to Buyer and Custodian sufficient
detail to enable Buyer and Custodian to identify the Purchased Asset to which
such payment applies. If Seller receives any rights, whether in addition to, in
substitution of, as a conversion of, or in exchange for any Purchased Assets, or
otherwise in respect thereof, Seller shall accept the same as Buyer’s agent,
hold the same in trust for Buyer and immediately deliver the same to Buyer or
its designee in the exact form received, together with duly executed instruments
of transfer, stock powers or assignment in blank and such other documentation as
Buyer shall reasonably request. If any Income is received by Seller, Guarantor
or any Affiliate thereof, Seller shall pay or deliver or cause to be delivered
such Income to Buyer or Custodian on behalf of Buyer within two (2) Business
Days after receipt, and, until so paid or delivered, hold such Income in trust
for Buyer, segregated from other funds of Seller.
Section 8.09    Delivery of Financial Statements and Other Information.
Commencing in July of 2014, Seller shall deliver (or cause Servicer to deliver,
as applicable) the following to Buyer, as soon as available and in any event
within the time periods specified:
(a)    within five (5) days after the date on which the Guarantor is required,
under the Exchange Act, to file its Quarterly Report on Form 10-Q with the SEC
for each fiscal quarter, (i) the unaudited consolidated balance sheets of
Guarantor as at the end of such period, (ii) the related unaudited statements of
operations, comprehensive income, changes in equity and cash flows of the
Guarantor for such period and the portion of the fiscal year through the end of
such period, setting forth in each case in comparative form the figures for the
previous year (prepared using carve-out accounting for periods prior to the
Closing Date, as appropriate), and (ii) a Compliance Certificate;
(b)    within five (5) days after the date on which the Guarantor is required,
under the Exchange Act, to file its Annual Report on Form 10-K with the SEC,
(i) the audited consolidated balance sheets of Guarantor as at the end of such
fiscal year, (ii) the related consolidated statements of operations,
comprehensive income, changes in equity and cash flows of the Guarantor for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, (iii) an opinion thereon of Deloitte & Touché LLP or
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern (other than
as a result of a pending maturity of term loans) and shall state that said
financial statements fairly present in all material respects the financial
condition and results of operations of Guarantor as at the end of and for such
fiscal year in accordance with GAAP, and (iv) a Compliance Certificate;
(c)    all reports submitted to Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;
(d)    [reserved];
(e)    [reserved];

- 48 -

--------------------------------------------------------------------------------




(f)    within four (4) Business Days after the end of each month, the
Transaction Report;
(g)    within eight (8) Business Days after the end of each month, a properly
completed Monthly Data File, substantially in the form of Exhibit M, with
respect to each Purchased Asset;
(h)    on each Purchase Date, the Purchased Asset Data Summary identifying the
related Purchased Assets, substantially in the form of Exhibit J;
(i)    an updated report setting forth each REO Property subject to a
Transaction (A) ten (10) calendar days prior to each Reporting Date and (B) on
each Reporting Date;
(j)    [reserved];
(k)    [reserved];
(l)    [reserved];
(m)    Within five (5) days after any material amendment, modification or
supplement has been entered into with respect to the Servicing Agreement, a
fully executed copy thereof, certified by Seller to be true, correct and
complete;
(n)    any other material agreements, correspondence, documents or other
information not included in an Underwriting Package which is relevant to the
Repurchase Documents or to Seller’s ability to perform its obligations
thereunder or relevant to the Purchased Assets, as soon as possible after the
discovery thereof by Seller, Guarantor or any Affiliate of Seller or Guarantor;
(o)    as soon as available, and in any event within thirty (30) days of
receipt, (x) copies of relevant portions of any final written Agency, FHA, VA
and Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non-renewal, or (iii) 
“report cards,” “grades” or other classifications of the quality of Seller’s
operations and (y) any other material issues raised upon examination of Seller
or its facilities by any Governmental Authority; and
(p)    such other information regarding the financial condition, operations or
business of Guarantor as Buyer may reasonably request.
Section 8.10    Delivery of Notices. Seller shall immediately notify Buyer of
the occurrence of any of the following of which Seller has Knowledge, together
with a certificate of a Responsible Officer of Seller setting forth details of
such occurrence and any action Seller has taken or proposes to take with respect
thereto:

- 49 -

--------------------------------------------------------------------------------




(a)    a Representation Breach;
(b)    any of the following: (i) with respect to any Purchased Asset or related
Mortgaged Property: material change in Market Value, material loss or damage,
material licensing or permit issues, violation of Requirements of Law, discharge
of or damage from Materials of Environmental Concern or any other actual or
expected event or change in circumstances that could reasonably be expected to
result in a default or material decline in value or cash flow, and (ii) with
respect to Seller: violation of Requirements of Law, material decline in the
value of Seller’s assets or properties, an Internal Control Event or other event
or circumstance that could reasonably be expected to have a Material Adverse
Effect;
(c)    the existence of any Default, Event of Default under any Repurchase
Document, or material default under or related to a Purchased Asset, Mortgage
Loan Document, Indebtedness, Guarantee Obligation or Contractual Obligation of
Seller;
(d)    the resignation or termination of Servicer under the Servicing Agreement
with respect to any Purchased Asset;
(e)    the establishment of a rating by any Rating Agency applicable to Seller,
Servicer, Guarantor or any Affiliate of thereof and any downgrade of at least
two levels in or withdrawal of such rating once established;
(f)    [reserved];
(g)    (1) any Reportable Event or failure to meet the minimum funding standard
of section 412 of the Code or Sections 302 or 303 of ERISA, including the
failure to make on or before its due date a required installment under
section 430(j) of the Code or Section 303(j) of ERISA, or any request for a
waiver under section 412(c) of the Code for any Plan; a notice of intent to
terminate any Plan or any action taken by Seller, Guarantor or an ERISA
Affiliate to terminate any Plan or the institution by PBGC of proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by Seller, Guarantor or any ERISA Affiliate
of a notice from a Multiemployer Plan that such action has been taken by PBGC
with respect to such Multiemployer Plan; the complete or partial withdrawal from
a Multiemployer Plan by Seller, Guarantor or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by Seller, Guarantor or any ERISA Affiliate of notice from a Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA or the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Seller, Guarantor or any ERISA Affiliate to enforce Section 515 of
ERISA, which proceeding is not dismissed within 30 days; and the adoption of an
amendment to any Plan that, pursuant to section 401(a)(29) of the Code, would
result in the loss of tax-exempt status of the trust of which such Plan is a
part; and
(h)    the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) materially
affects Seller, Guarantor or any Affiliate thereof,

- 50 -

--------------------------------------------------------------------------------




Purchased Asset or Mortgaged Property (excluding routine foreclosure or
bankruptcy actions relating to such Mortgaged Property) (ii) questions or
challenges the validity or enforceability of any Repurchase Document,
Transaction, Purchased Asset or Mortgage Loan Document, or (iii) individually or
in the aggregate, if adversely determined, could reasonably be likely to have a
Material Adverse Effect.
Section 8.11    [Reserved].
Section 8.12    [Reserved].
Section 8.13    Records.
(a)    Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the related Purchased Assets in accordance with industry
custom and practice for assets similar to the Purchased Assets, including those
maintained pursuant to the preceding subparagraph, and all such Records
constituting Mortgage Loan Documents shall be in Custodian’s possession except
as otherwise provided under the Custodial Agreement. Seller will not allow any
such papers, records or files that are an original or an only copy and part of
the Mortgage Loan Documents to leave Custodian’s possession, except in
accordance with the terms of the Custodial Agreement. Seller shall or shall
cause Servicer to maintain all such Records not in the possession of Custodian
in good and complete condition in accordance with industry practices for assets
similar to the Purchased Assets and preserve them against loss.
(b)    For so long as Buyer has an interest in or lien on any Purchased Asset,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby.
(c)    Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its respective chief operating officer and chief
financial officer and to discuss the affairs, finances and accounts of Seller
with its respective independent certified public accountants.
Section 8.14    No Pledge. Seller shall not pledge, transfer or convey any
security interest in any Waterfall Account or the Price Differential Maintenance
Account to any Person without the express written consent of Buyer.
Section 8.15    [Reserved].
Section 8.16    Maximum Aggregate Purchase Price. If at any time, the Aggregate
Purchase Price exceeds the Maximum Aggregate Purchase Price, Seller shall, at
Buyer’s request, repurchase Purchased Assets subject to Transactions and remit
to Buyer the Repurchase Price with respect to each such Purchased Asset such
that the Aggregate Purchase Price following such repurchase shall

- 51 -

--------------------------------------------------------------------------------




be less than or equal to the Maximum Aggregate Purchase Price, by 5:00 p.m. (New
York City time) on the Business Day following Buyer’s request if made before
11:00 a.m. (New York City time) on a Business Day, or if such request is made
after 11:00 a.m. (New York City time) on a Business Day, by no later than 4:00
p.m. (New York City time) on the second Business Day following such request.
Section 8.17    [Reserved].
Section 8.18    Distributions. If an Event of Default has occurred and is
continuing, Seller shall not pay any dividends with respect to any capital stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller.
Section 8.19    Maintenance of Price Differential Maintenance Account. Seller
shall at all times, maintain in the Price Differential Maintenance Account funds
in an amount equal to the Price Differential Required Amount.
ARTICLE 9    

SINGLE-PURPOSE ENTITY
Section 9.01    Covenants Applicable to Seller. Seller shall (a) own no assets,
and shall not engage in any business, other than the assets and transactions
specifically contemplated by this Agreement and any other Repurchase Document,
(b) not incur any Indebtedness or other obligation, secured or unsecured, direct
or indirect, absolute or contingent (including guaranteeing any obligation),
other than (i) with respect to the Mortgage Loan Documents and the Retained
Interests and (ii) as otherwise permitted under this Agreement, (c) not make any
loans or advances to any Affiliate or third party and shall not acquire
obligations or securities of its Affiliates, in each case other than in
connection with the acquisition of Mortgage Loans for purchase under the
Repurchase Documents, (d) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets,
(e) comply with the provisions of its Governing Documents, (f) do all things
necessary to observe organizational formalities and to preserve its existence,
and shall not amend, modify, waive provisions of or otherwise change its
Governing Documents, (g) maintain all of its books, records, financial
statements and bank accounts separate from those of its Affiliates (except that
such financial statements may be consolidated to the extent consolidation is
required under GAAP or as a matter of Requirements of Law; provided, that
(i) appropriate notation shall be made on such financial statements to indicate
the separateness of Seller from such Affiliate and to indicate that Seller’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (ii) such assets shall also be listed
on Seller’s own separate balance sheet) and file its own tax returns (except to
the extent consolidation is required or permitted under Requirements of Law),
(h) be, and at all times shall hold itself out to the public as, a legal entity
separate and distinct from any other entity (including any Affiliate), shall
correct any known misunderstanding regarding its status as a separate entity,
shall conduct business in its own name, and shall not identify itself or any of
its Affiliates as a division of the other, (i) maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations and shall remain
Solvent, (j) not

- 52 -

--------------------------------------------------------------------------------




commingle its funds or other assets with those of any Affiliate or any other
Person and shall maintain its properties and assets in such a manner that it
would not be costly or difficult to identify, segregate or ascertain its
properties and assets from those of others, (k) maintain its properties, assets
and accounts separate from those of any Affiliate or any other Person, (l) not
hold itself out to be responsible for the debts or obligations of any other
Person, (m) provide Buyer at least two (2) Business Days prior notice of the
removal and/or replacement of any Qualified Trustee of Seller, (n) use separate
stationery, invoices and checks bearing its own name, (o) allocate fairly and
reasonably any overhead for shared office space and for services performed by an
employee of an Affiliate and (p) not pledge its assets to secure the obligations
of any other Person. Seller shall have a Qualified Trustee serving as its
trustee and shall not take, and shall not cause or permit its trustee to take,
any Insolvency Action with respect to Seller without the consent of 100% of the
holders of Seller’s Equity Interest.
ARTICLE 10    

EVENTS OF DEFAULT AND REMEDIES
Section 10.01    Events of Default. Each of the following events shall be an
“Event of Default”:
(a)    Seller fails to make a payment of (i) Margin Deficit or Repurchase Price
(other than Price Differential) when due, whether by acceleration or otherwise,
(ii) Price Differential within one (1) Business Day of when due, or (iii) any
other amount within two (2) Business Days of when due, in each case under the
Repurchase Documents;
(b)    Seller fails to observe or perform in any material respect any other
covenant or Repurchase Obligation of Seller under the Repurchase Documents or
the Mortgage Loan Documents to which Seller is a party, and (except in the case
of a failure to perform or observe the Repurchase Obligations of Seller under
Section 8.04 and 18.08(a)) such failure continues unremedied for five (5)
Business Days after the earlier of receipt of notice thereof from Buyer or the
discovery of such failure by Seller;
(c)    Any Representation Breach (other than a Representation Breach regarding
any representations and warranties set forth Schedule 1 and any information set
forth in the Mortgage Loan Schedule, breach of which shall be considered solely
for the purpose of determining the Market Value of the Purchased Assets, unless
(i) Seller shall have made any such representations and warranties with
Knowledge that they were materially false or misleading at the time made, or
(ii) Buyer determines that any such representations and warranties continue to
be regularly made on a materially false or misleading basis), exists and
continues unremedied for five (5) Business Days after the earlier of receipt of
notice thereof from Buyer or the discovery of such failure by Seller;
(d)    Seller or Guarantor defaults beyond any applicable grace period in paying
any amount or performing any obligation under any Indebtedness, Guarantee
Obligation or Contractual Obligation with an outstanding amount of at least
$1,000,000 with respect to Seller, or

- 53 -

--------------------------------------------------------------------------------




$1,000,000 with respect to Guarantor, and the effect of such default is to
permit the acceleration of the maturity of the related obligations of Seller or
Guarantor, as applicable;
(e)    Seller, Guarantor or any Affiliate thereof defaults beyond any applicable
grace period in paying any amount due to Buyer or any Affiliate of Buyer under
any other financing, hedging, security or other agreement (other than under this
Agreement) between Seller, Guarantor or any Affiliate thereof and Buyer or any
Affiliate of Buyer;
(f)    An Insolvency Event occurs with respect to Seller or Guarantor;
(g)    A Change of Control occurs without Buyer’s prior written consent;
(h)    A final judgment or judgments for the payment of money in excess of
$1,000,000 with respect to Seller (excluding any judgment relating to any
Purchased Asset), or $15,000,000 with respect to Guarantor in the aggregate is
entered against Seller or Guarantor by one or more Governmental Authorities and
the same is not satisfied, discharged (or provision has not been made for such
discharge) or bonded, or a stay of execution thereof has not been procured,
within sixty (60) days from the date of entry thereof;
(i)    A Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents, or
(iv) remove, limit or restrict the approval of Seller of the foregoing as an
issuer, buyer or Seller of securities, and in each case such action is not
discontinued or stayed within thirty (30) days;
(j)    Seller or Guarantor admits that it is not Solvent or is not able or not
willing to perform any of its Repurchase Obligations, Contractual Obligations,
Guarantee Obligations, Capital Lease Obligations or Off-Balance Sheet
Obligations;
(k)    Any provision of the Repurchase Documents, any right or remedy of Buyer
or obligation, covenant, agreement or duty of Seller thereunder, or any Lien,
security interest or control granted under or in connection with the Repurchase
Documents or Purchased Assets terminates, is declared null and void, ceases to
be valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of Seller or any other Person, or the validity, effectiveness,
binding nature or enforceability thereof is contested, challenged, denied or
repudiated by Seller or any other Person, in each case directly, indirectly, in
whole or in part;
(l)    Buyer ceases for any reason to have a valid and perfected first priority
security interest in a material portion of the Purchased Assets;
(m)    Seller or Guarantor is required to register as an “investment company”
(as defined in the Investment Company Act) or the arrangements contemplated by
the Repurchase Documents shall require registration of Seller or Guarantor as an
“investment company”;

- 54 -

--------------------------------------------------------------------------------




(n)    Seller engages in any conduct or action where Buyer’s prior consent is
required by any Repurchase Document and Seller fails to obtain such consent;
(o)    Seller or Servicer fails to deposit to the Waterfall Account all Income
and other amounts as required by Section 5.01 and other provisions of this
Agreement, and such failure continues unremedied for two (2) Business Days;
(p)    Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;
(q)    [Reserved];
(r)    [Reserved];
(s)    Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or section 4975 of the Code) involving any Plan,
(ii) a determination that a Plan is “at risk” (within the meaning of Section 303
(of ERISA) or any Lien in favor of the PBGC or a Plan shall arise on the assets
of Seller, Guarantor or any ERISA Affiliate, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of Buyer, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Plan shall
terminate for purposes of Title IV of ERISA, (v) Seller, Guarantor or any ERISA
Affiliate shall, or in the reasonable opinion of Buyer is likely to, incur any
liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan, (vi) Seller, Guarantor or any ERISA
Affiliate shall file an application for a minimum funding waiver under
Section 302 of ERISA or section 412 of the Code with respect to any Plan,
(vii) any obligation for post-retirement medical costs (other than as required
by COBRA) exists, or (viii) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (viii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect; or (ix) the
assets of Seller or any Guarantor are treated as “plan assets” under 29 C.F.R.
2510.3-101 as modified by Section 3(42) of ERISA;
(t)    [Reserved];
(u)    There shall have occurred a Guarantee Default under the Guarantee
Agreement;
(v)    Failure of Seller to maintain in the Price Differential Maintenance
Account at all times funds in an amount equal to the Price Differential Required
Amount and such failure continues unremedied for two (2) Business Days;
(w)    Any material failure of Servicer to service the Purchased Assets in
accordance with the Servicing Standard, that is continuing and the servicing
with respect thereto shall not have

- 55 -

--------------------------------------------------------------------------------




been transferred to a successor Servicer acceptable to Buyer within sixty (60)
days following such failure; or
(x)    Any condition or circumstance exists which causes, constitutes or is
reasonably likely to cause or constitute a Material Adverse Effect, as
determined by Buyer.
Section 10.02    Remedies of Buyer as Owner of the Purchased Assets. If an Event
of Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f), (i) or (j)), the Repurchase Date for all Purchased Assets
shall be deemed automatically and immediately to occur (the date on which such
option is exercised or deemed to be exercised, the “Accelerated Repurchase
Date”). If Buyer exercises or is deemed to have exercised the foregoing option:
(a)    All Repurchase Obligations shall become immediately due and payable on
and as of the Accelerated Repurchase Date.
(b)    All amounts in the Waterfall Account and all Income paid after the
Accelerated Repurchase Date shall be retained by Buyer and applied in accordance
with Article 5.
(c)    Buyer may complete any assignments, allonges, endorsements, powers or
other documents or instruments executed in blank and otherwise obtain physical
possession of all Records and all other instruments, certificates and documents
then held by Custodian under the Custodial Agreement. Buyer may obtain physical
possession of all Servicing Files and other files and records of Seller or
Servicer. Seller shall deliver to Buyer such assignments and other documents
with respect thereto as Buyer shall request.
(d)    Buyer may immediately, at any time and from time to time, exercise either
of the following remedies with respect to any or all of the Purchased Assets:
(i) sell such Purchased Assets on a servicing-released basis and/or without
providing any representations and warranties on an “as-is where is” basis, in a
recognized market and by means of a public or private sale at such price or
prices as Buyer accepts, and apply the net proceeds thereof in accordance with
Article 5, or (ii) retain such Purchased Assets and give Seller credit against
the Repurchase Price for such Purchased Assets (or if the amount of such credit
exceeds the Repurchase Price for such Purchased Assets, to credit against
Repurchase Obligations due and any other amounts then owing to Buyer by any
other Person pursuant to any Repurchase Document, in such order and in such
amounts as determined by Buyer), in an amount equal to the Market Value of such
Purchased Assets. Until such time as Buyer exercises either such remedy with
respect to a Purchased Asset, Buyer may hold such Purchased Asset for its own
account and retain all Income with respect thereto until the Repurchase
Obligations have been paid in full. Buyer shall not be required to give any
warranties as to the Purchased Assets with respect to any such disposition
thereof. Buyer may specifically disclaim or modify any warranties of title or
the like relating to the Purchased Assets. The foregoing procedure for
disposition and liquidation of the Purchased Assets shall not be considered to
adversely affect the commercial reasonableness of any sale thereof. Seller
agrees that it would not be commercially unreasonable for Buyer to dispose of
the Purchased Assets or any portion thereof by using Internet sites that provide
for the auction of assets similar to the Purchased Assets, or that

- 56 -

--------------------------------------------------------------------------------




have the reasonable capability of doing so, or that match buyers and sellers of
assets. For the avoidance of doubt, the parties agree that Buyer shall be
entitled to place the Purchased Assets in a pool for issuance of mortgage backed
securities at the then prevailing price for such securities and to sell such
securities for such prevailing price in the open market.
(e)    The Parties agree that the Purchased Assets are of such a nature that
they may decline rapidly in value, and may not have a ready or liquid market.
Accordingly, Buyer shall not be required to sell more than one Purchased Asset
on a particular Business Day, to the same purchaser or in the same manner. Buyer
may determine whether, when and in what manner a Purchased Asset shall be sold,
it being agreed that both a good faith public and a good faith private sale
shall be deemed to be commercially reasonable. Buyer shall not be required to
give notice to Seller or any other Person prior to exercising any remedy in
respect of an Event of Default. If no prior notice is given, Buyer shall give
notice to Seller of the remedies exercised by Buyer promptly thereafter.
(f)    Buyer shall have the right to direct Servicer to remit all collections
thereon to Buyer, and if any such payments are received by Seller, Guarantor or
Servicer, Seller shall not and shall not permit Guarantor or Servicer to
commingle the amounts received with other funds of Seller, Guarantor or Servicer
and shall promptly pay them over to Buyer. Buyer shall also have the right to
terminate Servicer with or without cause in accordance with the Servicing
Agreement.
(g)    Upon the occurrence of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets to the Repurchase Prices
hereunder and all other Repurchase Obligations in the manner Buyer deems
appropriate until the Repurchase Obligations have been paid in full, and any
remaining proceeds shall be paid to Seller.
(h)    Seller shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.
(i)    Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.
(j)    Seller hereby appoints Buyer as attorney-in-fact of Seller for purposes
of carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.
(k)    Buyer may, without prior notice to Seller, exercise any or all of its
set-off rights including those set forth in Section 8. This Section 10.02(k)
shall be without prejudice and

- 57 -

--------------------------------------------------------------------------------




in addition to any right of set-off, combination of accounts, Lien or other
rights to which any Party is at any time otherwise entitled.
(l)    All rights and remedies of Buyer under the Repurchase Documents,
including those set forth in Section 18.18, are cumulative and not exclusive of
any other rights or remedies that Buyer may have and may be exercised at any
time when an Event of Default exists. Such rights and remedies may be enforced
without prior judicial process or hearing. Seller agrees that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s-length. Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process or otherwise arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or any
other election of remedies.
ARTICLE 11    

SECURITY INTEREST
Section 11.01    Grant. (a) For all but U.S. federal and relevant state and
local income and franchise tax purposes, Buyer and Seller intend that all
Transactions shall be sales to Buyer of the Purchased Assets and not loans from
Buyer to Seller secured by the Purchased Assets. However, to preserve and
protect Buyer’s rights with respect to the Purchased Assets and under the
Repurchase Documents in the event that any Governmental Authority
recharacterizes the Transactions as other than sales, and as security for
Seller’s performance of the Repurchase Obligations, Seller hereby grants,
assigns and pledges to Buyer a fully perfected first priority security interest
in all of its rights, title and interest in, to and under the Purchased Assets
(which for this purpose shall be deemed to include the items described in the
proviso in the definition thereof), and the transfers of the Purchased Assets to
Buyer shall be deemed to constitute and confirm such grant, to secure the
payment and performance of the Repurchase Obligations (including the obligation
of Seller to pay the Repurchase Price, or if the Transactions are
recharacterized as loans, to repay such loans for the Repurchase Price).
(b)    Seller acknowledges and agrees that its rights with respect to the
Purchased Assets (including without limitation, any security interest Seller may
have in the Purchased Assets and any other collateral granted by Seller to Buyer
pursuant to any other agreement) are and shall continue to be at all times
junior and subordinate to the rights of Buyer hereunder. Seller further
acknowledges that it has no rights to the Servicing Rights related to the
Purchased Assets. Without limiting the generality of the foregoing and for the
avoidance of doubt, in the event that Seller is deemed to retain any residual
Servicing Rights, Seller grants, assigns and pledges to Buyer a first priority
security interest in all of its rights, title and interest in and to the
Servicing Rights as indicated hereinabove. In addition, Seller shall and shall
cause Servicer to grant, assign and pledge to Buyer a first priority security
interest in and to all servicing records and rights to receive servicing records
or other documents which constitute a part of the Servicing File with respect to
each of the Purchased Assets, and all Income related to the Purchased Assets
received by Seller or Servicer and all rights to receive such Income, and all
products, proceeds and distributions relating to or constituting any or all of
the foregoing (collectively, and together with the pledge of Servicing Rights in
the immediately preceding sentence, the “Related Credit Enhancement”). The
Related Credit

- 58 -

--------------------------------------------------------------------------------




Enhancement is hereby pledged as further security for Seller’s Repurchase
Obligations to Buyer hereunder.
Section 11.02    Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller, (c) without
limiting the generality of the foregoing, Buyer shall be entitled to set off the
proceeds of the liquidation of the Purchased Assets against all of the
Repurchase Obligations, without prejudice to Buyer’s right to recover any
deficiency, (d) the possession by Buyer or any of its agents, including
Custodian, of the Mortgage Loan Documents, the Purchased Assets and such other
items of property as constitute instruments, money, negotiable documents,
securities or chattel paper shall be deemed to be possession by the secured
party for purposes of perfecting such security interest under the UCC and
Requirements of Law, and (e) notifications to Persons (other than Buyer) holding
such property, and acknowledgments, receipts or confirmations from Persons
(other than Buyer) holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, securities intermediaries,
bailees or agents (as applicable) of the secured party for the purpose of
perfecting such security interest under the UCC and Requirements of Law. The
security interest of Buyer granted herein shall be, and Seller hereby represents
and warrants to Buyer that it is, a first priority perfected security interest.
For the avoidance of doubt, (A) each Purchased Asset secures the Repurchase
Obligations of Seller with respect to all other Transactions and all other
Purchased Assets, including any Purchased Assets that are junior in priority to
the Purchased Asset in question, and (B) if an Event of Default exists, no
Purchased Asset relating to a Purchased Asset will be released from Buyer’s Lien
or transferred to Seller until the Repurchase Obligations are indefeasibly paid
in full. Notwithstanding the foregoing, the Repurchase Obligations shall be full
recourse to Seller.
Section 11.03    Seller to Remain Liable. Buyer and Seller agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer of any Retained Interest or other obligation
of Seller or any other Person in connection with any Purchased Asset, whether or
not Buyer exercises any right with respect thereto. Seller shall remain liable
under the Purchased Assets and Mortgage Loan Documents to perform all of
Seller’s duties and obligations thereunder to the same extent as if the
Repurchase Documents had not been executed.
Section 11.04    [Reserved].
Section 11.05    Waiver of Certain Laws. Seller agrees, to the extent permitted
by Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and Seller, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws

- 59 -

--------------------------------------------------------------------------------




and any and all right to have any of the properties or assets constituting the
Purchased Assets marshaled upon any such sale, and agrees that Buyer or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets as an entirety or in such parcels as
Buyer or such court may determine.
ARTICLE 12    

INCREASED COSTS; CAPITAL ADEQUACY
Section 12.01    Market Disruption. If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.
Section 12.02    Illegality. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated, (b) the Pricing
Rate shall be converted automatically to the Alternative Rate on the last day of
the then current Pricing Period or within such earlier period as may be required
by Requirements of Law, and (c) if required by such adoption or change, the
Facility Termination Date shall be deemed to have occurred.
Section 12.03    Breakfunding. Seller shall indemnify Buyer and hold Buyer
harmless from any loss, cost or expense (including reasonable legal fees and
expenses) which Buyer may sustain or incur arising from (a) the failure by
Seller to terminate any Transaction after Seller has given a notice of
termination pursuant to Section 3.05, (b) any payment to Buyer on account of the
outstanding Repurchase Price, including a payment made pursuant to Section 3.05
but excluding a payment made pursuant to Section 5.03, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods that Buyer deems appropriate and
practical), (c) any failure by Seller to sell Eligible Mortgage Loans to Buyer
after Seller has notified Buyer of a proposed Transaction and Buyer has agreed
to purchase such Eligible Mortgage Loans in accordance with this Agreement, or
(d) any conversion of the Pricing Rate to the Alternative Rate because the LIBO
Rate is not available for any reason on a day that is not the last day of the
then current Pricing Period.
Section 12.04    Increased Costs. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement (a) shall subject Buyer to any Taxes of any kind whatsoever with
respect to the Repurchase Documents, any Purchased Asset or any Transaction, or
change the basis of taxation of payments to Buyer in respect thereof (except for
Excluded Taxes and any changes in the rate of tax on Buyer’s overall net
income), (b) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities

- 60 -

--------------------------------------------------------------------------------




in or for the account of, advances, loans or other extensions of credit by, or
any other acquisition of funds by, any office of Buyer, or (c) shall impose on
Buyer any other condition; and the result of any of the preceding clauses (a),
(b) and (c) is to increase the cost to Buyer, by an amount that Buyer deems to
be material, of entering into, continuing or maintaining Transactions, or to
reduce any amount receivable under the Repurchase Documents in respect thereof,
then, in any such case, Seller shall pay to Buyer such additional amount or
amounts as reasonably necessary to fully compensate Buyer for such increased
cost or reduced amount receivable.
Section 12.05    Capital Adequacy. If Buyer determines that the adoption of or
any change in any Requirements of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
after the date of this Agreement has or shall have the effect of reducing the
rate of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then, in any such case,
Seller shall pay to Buyer such additional amount or amounts as reasonably
necessary to fully compensate Buyer for such reduction.
Section 12.06    Withholding Taxes. (a) All payments made by Seller to Buyer or
any other Indemnified Person under the Repurchase Documents shall be made free
and clear of and without deduction or withholding for or on account of any
Taxes, except as required by law. If any Taxes are required by law (as
determined in Seller’s good faith discretion) to be deducted or withheld from
any amounts payable to Buyer and/or any other Indemnified Person, then Seller
shall (i) make such deduction or withholding, (ii) pay the amount so deducted or
withheld to the appropriate Governmental Authority not later than the date when
due and (iii) to the extent the withheld or deducted Tax is an Indemnified Tax
or Other Tax, pay to Buyer or other Indemnified Person such additional amounts
(the “Additional Amount”) as may be necessary so that every net payment made
under this Agreement after deduction or withholding for or on account of such
Indemnified Tax or Other Tax (including any Taxes on such increase and any
penalties) is not less than the amount that would have been paid absent such
deduction or withholding.
(b)    In addition, Seller agrees to pay to the relevant Governmental Authority
in accordance with applicable law any Other Taxes that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement.
(c)    Seller agrees to indemnify Buyer for the full amount of Indemnified Taxes
(including Additional Amounts respect thereto) and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 12.06(c), provided that Buyer shall have provided Seller with
evidence, reasonably satisfactory to Seller, of payment of Indemnified Taxes or
Other Taxes, as the case may be.
(d)    Buyer and any assignee of Buyer shall deliver to each of Seller and
Guarantor:

- 61 -

--------------------------------------------------------------------------------




(i)    in the case of a Buyer or any assignee of Buyer which is a “U.S. Person”
as defined in section 7701(a)(30) of the Code, a properly completed and executed
Internal Revenue Service (“IRS”) Form W-9 certifying that it is not subject to
backup withholding;
(ii)    in the case of a Buyer or any assignee of Buyer which is not a “U.S.
Person” as defined in Code section 7701(a)(30): (A) a properly completed and
executed IRS Form W-8BEN or W-8ECI, as appropriate, evidencing entitlement to a
zero percent or reduced rate of U.S. federal income tax withholding on any
payments made hereunder; (B)  in the case of such non-U.S. Person claiming
exemption from the withholding of U.S. federal income tax under Code sections
871(h) or 881(c) with respect to payments of “portfolio interest,” a duly
executed certificate to the effect that such non-U.S. Person is not (x) a “bank”
described in Code section 881(c)(3)(A), (y) a “10 percent shareholder” of
Seller, Guarantor of affiliate thereof, within the meaning of Code
section 881(c)(3)(B), or (z) a “controlled foreign corporation” described in
Code section 881(c)(3)(C); (C) to the extent such non-U.S. person is not the
beneficial owner of the rights and obligations represented by this Agreement,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such non-U.S. person is a partnership and one or more direct or indirect
partners of such non-U.S. person are claiming the portfolio interest exemption,
such non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner; and (D) executed originals of any other
form or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit
Seller or Guarantor to determine the withholding or deduction required to be
made; provided, that such other form or supplementary documentation shall not be
required if the delivery of such form of documentation would subject Buyer or
the assignee of Buyer to any material unreimbursed expenses or would materially
prejudice the legal or commercial position or would materially adversely affect
such Buyer or such assignee of Buyer, as reasonably determined by Buyer or such
assignee of Buyer; and
(iii)    if a payment made to Buyer or an assignee of Buyer under this Agreement
would be subject to U.S. federal withholding tax imposed by FATCA if such Buyer
or assignee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or assignee shall deliver to Seller or Guarantor at the
time or times prescribed by law and at such time or times reasonably requested
by Seller such documentation prescribed by applicable law (including as
prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Seller as may be necessary for Seller to
comply with their obligations under FATCA or to determine the amount to deduct
and withhold from

- 62 -

--------------------------------------------------------------------------------




such payment. Solely for purposes of this Section 12.06(d), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
The applicable IRS forms referred to above shall be delivered by Buyer on or
before the Closing Date, and by each assignee of Buyer on or prior to the date
of the assignment, to the extent permissible under applicable law at such
respective times. Buyer agrees that if any form or certification previously
delivered becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Seller in writing of its legal
inability to do so.
(e)    Without prejudice to the survival of any other agreement of Seller or
Buyer hereunder, the agreements and obligations of Seller and Buyer contained in
this Section 12.06 shall survive the termination of the Repurchase Documents,
the repayment in full of the Repurchase Obligations or the assignment of any of
the Parties’ rights hereunder. Nothing contained in this Section 12.06 shall
require Buyer to make available any of its tax returns or other information that
it deems to be confidential or proprietary.
(f)    Promptly after Seller pays any Taxes referred to in this Section 12.06,
Seller will send Buyer appropriate evidence of such payment.
(g)    Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal and relevant state and local income Taxes to treat each
Transaction as an indebtedness secured by the Purchased Assets, and the
Purchased Assets as owned by Seller in the absence of an Event of Default by
Seller. Buyer and Seller agree that they will treat and report for all such
purposes the Transactions entered into hereunder as one or more loans secured by
the Purchased Assets, unless otherwise required by law or a final determination
by any taxing authority.
Section 12.07    Payment and Survival of Obligations. Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receive such notices. The obligations of Seller under this
Article 12 shall apply to Eligible Assignees and Participants and survive the
termination of the Repurchase Documents and the indefeasible payment in full of
the Repurchase Obligations.
ARTICLE 13    

INDEMNITY AND EXPENSES
Section 13.01    Indemnity.
(a)    Seller shall release, defend, indemnify and hold harmless Buyer,
Affiliates of Buyer and its and their respective officers, directors,
shareholders, partners, members, owners, employees, agents, attorneys,
Affiliates and advisors (each an “Indemnified Person” and collectively the
“Indemnified Persons”), on a net after-Tax basis, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
Taxes (other than net income Taxes and franchise Taxes of Buyer), fees, costs,
expenses (including reasonable legal fees and

- 63 -

--------------------------------------------------------------------------------




expenses), penalties or fines of any kind that may be imposed on, incurred by or
asserted against such Indemnified Person (collectively, the “Indemnified
Amounts”) in any way relating to, arising out of or resulting from or in
connection with (i) the Repurchase Documents, the Mortgage Loan Documents, the
Purchased Assets, the Transactions, any Mortgaged Property or related property,
or any action taken or omitted to be taken by any Indemnified Person in
connection with or under any of the foregoing, or any transaction contemplated
hereby or thereby, or any amendment, supplement or modification of, or any
waiver or consent under or in respect of any Repurchase Document, any
Transaction, any Purchased Asset, any Mortgage Loan Document (ii) any claims,
actions or damages by an Underlying Obligor or lessee with respect to a
Purchased Asset, (iii) any violation or alleged violation of, non-compliance
with or liability under any Requirements of Law, (iv) ownership of, Liens on,
security interests in or the exercise of rights or remedies under any of the
items referred to in the preceding clause (i), (v) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
any Mortgaged Property or on the adjoining sidewalks, curbs, parking areas,
streets or ways, (vi) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, any
Mortgaged Property or on the adjoining sidewalks, curbs, parking areas, streets
or ways, (vii) any failure by Seller to perform or comply with any Repurchase
Document, Mortgage Loan Document or Purchased Asset, (viii) any claim by
brokers, finders or similar Persons claiming to be entitled to a commission in
connection with any lease or other transaction involving any Repurchase
Document, Purchased Asset or Mortgaged Property, (ix) [reserved], (x) any Lien
or claim arising on or against any Purchased Asset or related Mortgaged Property
under any Requirements of Law or any liability asserted against Buyer or any
Indemnified Person with respect thereto, (xi) (1) a past, present or future
violation or alleged violation of any Environmental Laws in connection with any
property or Mortgaged Property by any Person or other source, whether related or
unrelated to Seller or any Underlying Obligor, (2) any presence of any Materials
of Environmental Concern in, on, within, above, under, near, affecting or
emanating from any Mortgaged Property, (3) the failure to timely perform any
Remedial Work, (4) any past, present or future activity by any Person or other
source, whether related or unrelated to Seller or any Underlying Obligor in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from any Mortgaged Property of any
Materials of Environmental Concern at any time located in, under, on, above or
affecting any Mortgaged Property, (5) any past, present or future actual Release
(whether intentional or unintentional, direct or indirect, foreseeable or
unforeseeable) to, from, on, within, in, under, near or affecting any Mortgaged
Property by any Person or other source, whether related or unrelated to Seller
or any Underlying Obligor, (6) the imposition, recording or filing or the
threatened imposition, recording or filing of any Lien on any Mortgaged Property
with regard to, or as a result of, any Materials of Environmental Concern or
pursuant to any Environmental Law, or (7) any misrepresentation or failure to
perform any obligations pursuant to any Repurchase Document or Mortgage Loan
Document relating to environmental matters in any way, or (xii) Seller’s
conduct, activities, actions and/or inactions in connection with, relating to or
arising out of any of the foregoing clauses of this Section 13.01, that, in each
case, results from anything whatsoever other than any Indemnified Person’s gross
negligence or intentional misconduct, as determined by a court of competent
jurisdiction pursuant to a final, non-appealable judgment. In any suit,
proceeding or action brought by an Indemnified Person in connection with any
Purchased Asset for any sum owing thereunder,

- 64 -

--------------------------------------------------------------------------------




or to enforce any provisions of any Purchased Asset, Seller shall defend,
indemnify and hold such Indemnified Person harmless from and against all
expense, loss or damage suffered by reason of any defense, setoff, counterclaim,
recoupment or reduction of liability whatsoever of the account debtor or
Underlying Obligor arising out of a breach by Seller of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or Underlying Obligor from
Seller. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.01 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Seller, an Indemnified Person or any other Person or any Indemnified Person is
otherwise a party thereto and whether or not any Transaction is entered into.
This Section 13.01(a) shall not apply with respect to Indemnified Taxes or Other
Taxes, which are expressly indemnified under Section 12.06 of this Agreement,
unless such Taxes represent losses, claims, damages, etc. arising from any
non-Tax claim.
(b)    If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms thereof, then Seller shall contribute to
the amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.
(c)    An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notices. The obligations of Seller under this Section 13.01 shall
apply to Eligible Assignees and Participants and survive the termination of the
Repurchase Documents and the repayment in full of the Repurchase Obligations.
(d)    No Indemnified Person shall settle any claim that is subject to
indemnification hereunder without Seller’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, and which consent
shall not be required if Seller is not performing in compliance with the other
provisions of this Section 13.01.
Section 13.02    Expenses. Seller shall promptly on demand pay to or as directed
by Buyer all third-party out-of-pocket costs and expenses (including legal fees
and expenses) incurred by Buyer in connection with (a) the development,
evaluation, preparation, negotiation, execution, consummation, delivery and
administration of, and any amendment, supplement or modification to, or
extension, renewal or waiver of, the Repurchase Documents and the Transactions,
(b) any Mortgage Loan or Purchased Asset, including due diligence, inspection,
testing, review, recording, registration, travel custody, care, insurance or
preservation, (c) the enforcement of the Repurchase Documents or the payment or
performance by Seller of any Repurchase Obligations, and (d) any actual or
attempted sale, exchange, enforcement, collection, compromise or settlement
relating to the Purchased Assets; provided, that if the Closing Date occurs on
or prior to July 31, 2014, the maximum amount of out-of-pocket legal fees
payable by Seller under this Section 13.02 shall be $150,000.
ARTICLE 14    


- 65 -

--------------------------------------------------------------------------------





INTENT
Section 14.01    Intent.
(a)    The Parties intend (i) for each Transaction to qualify for the safe
harbor treatment provided by the Bankruptcy Code and for Buyer to be entitled to
all of the rights, benefits and protections afforded to Persons under the
Bankruptcy Code with respect to a “repurchase agreement” as defined in
Section 101(47) of the Bankruptcy Code, a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “master netting agreement” as
defined in Section 101(38A) of the Bankruptcy Code, and that payments under this
Agreement are deemed “margin payments” or “settlement payments,” as defined in
Section 101 of the Bankruptcy Code, (ii) for the grant of a security interest
set forth in Article 11 to also be a “securities contract” as defined in
Section 741(7)(A)(xi) of the Bankruptcy Code, a “repurchase agreement” as that
term is defined in Section 101(47)(A)(v) of the Bankruptcy Code and a “master
netting agreement” as defined in Section 101(38A) of the Bankruptcy Code, and
(iii) that Buyer (for so long as Buyer is a “financial institution,” “financial
participant” or other entity listed in Section 555, 559, 561, 362(b)(6),
362(b)(7) or 362(b)(27) of the Bankruptcy Code) shall be entitled to the “safe
harbor” benefits and protections afforded under the Bankruptcy Code with respect
to a “repurchase agreement”, a “securities contract” and a “master netting
agreement” including (x) the rights, set forth in Article 10 and in Section 555,
559 and 561 of the Bankruptcy Code, to liquidate the Purchased Assets and
terminate this Agreement, (y) the right to offset or net out as set forth in
Article 10 and Section 18.18 and in Sections 362(b)(6), 362(b)(7) or 362(b)(27)
of the Bankruptcy Code, and (z) the non-avoidability of transfers made in
connection with this Agreement as set forth in Sections 546(e), 546(f) and
546(j) of the Bankruptcy Code.
(b)    Seller intends and affirms that Buyer’s rights to (i) liquidate Purchased
Assets delivered to it in connection with Transactions hereunder and
(ii) exercise any other remedies pursuant to Articles 10 and 11 and as otherwise
provided in the Repurchase Documents are contractual rights to liquidate such
Transactions as described in Sections 555 and 561 of the Bankruptcy Code.
(c)    The Parties acknowledge and agree that if a Party is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
(d)    The Parties acknowledge and agree that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction shall constitute a
“covered contractual payment entitlement” or “covered contractual payment
obligation,” respectively, as defined in and subject to FDICIA (except insofar
as one or both of the parties is not a “financial institution” as that term is
defined in FDICIA).
ARTICLE 15    


- 66 -

--------------------------------------------------------------------------------





DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
Section 15.01    Disclosure. The Parties acknowledge that they have been advised
and understand that:
(a)    in the case of Transactions in which one of the Parties is a broker or
dealer registered with the Securities and Exchange Commission under Section 14
of the Securities Exchange Act of 1934, the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 do not protect the other Party with respect to
any Transaction;
(b)    in the case of Transactions in which one of the Parties is a government
securities broker or a government securities dealer registered with the
Securities and Exchange Commission under Section 14C of the Securities Exchange
Act of 1934, the Securities Investor Protection Act of 1970 will not provide
protection to the other Party with respect to any Transaction;
(c)    in the case of Transactions in which one of the Parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
are not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable;
and
(d)    in the case of Transactions in which one of the Parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of Title
12 of the United States Code, funds held by the financial institution pursuant
to a Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation, the Savings Association Insurance Fund or the
Bank Insurance Fund, as applicable.


ARTICLE 16    

NO RELIANCE
Section 16.01    No Reliance. Each Party acknowledges, represents and warrants
to the other Party that, in connection with the negotiation of, entering into,
and performance under, the Repurchase Documents and each Transaction:
(a)    It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;
(b)    It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based on its
own judgment and on any advice from such advisors as it has deemed necessary and
not on any view expressed by the other Party;

- 67 -

--------------------------------------------------------------------------------




(c)    It is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Repurchase Documents and each Transaction and is capable of assuming and willing
to assume (financially and otherwise) those risks;
(d)    It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;
(e)    It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other Party and has not given the other Party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and
(f)    No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.
ARTICLE 17    

SERVICING
This Article 17 shall apply to all Purchased Assets to the extent that the
servicing thereof is within the direct or indirect control of Seller or an
Affiliate of Seller.
Section 17.01    Servicing of Purchased Assets.
(a)    During the period any Purchased Assets are subject to a Transaction
hereunder, Seller agrees that (i) Buyer is the owner of the related Servicing
Rights and all Servicing Files, and (ii) Servicer shall service such Purchased
Assets for the exclusive benefit of Buyer.
(b)    Seller, on Buyer’s behalf, shall contract with Servicer to service the
Purchased Assets consistent with the degree of skill and care that Seller
customarily requires with respect to similar Mortgage Loans owned or managed by
it and in accordance with the Servicing Standard, which contract shall be
collaterally assigned to Buyer to the extent it relates to the Purchased Assets.
Servicer shall also (i) comply with all applicable Federal, State and local laws
and regulations, (ii) maintain all state and federal licenses necessary for it
to perform its servicing responsibilities hereunder and (iii) not impair the
rights of Buyer in any Purchased Assets or any payment thereunder. The servicing
of any Purchased Asset with Servicer may be terminated in accordance with
Section 17.01(f) hereof.
(c)    Seller shall cause Servicer to hold or cause to be held all escrow funds
collected by Servicer with respect to any Purchased Assets in segregated trust
accounts at Servicer and shall apply the same for the purposes for which such
funds were collected.

- 68 -

--------------------------------------------------------------------------------




(d)    Seller shall cause Servicer to deposit all Income and Escrow Payments
received by Servicer on the Purchased Assets into the applicable Waterfall
Account in accordance with Section 5.01 hereof.
(e)    As a condition precedent to Buyer funding any Transactions hereunder and
following the termination of Servicer pursuant to the terms hereof and upon the
appointment of any successor Servicer, Seller shall provide promptly to Buyer a
Servicer Letter Agreement addressed to and executed by Servicer, advising
Servicer of such matters as Buyer may reasonably request, including, without
limitation, (i) recognition by Servicer of Buyer’s ownership interest in such
Purchased Assets and the Servicing Agreement, (ii) that it owes its duties to
Buyer as owner of the Purchased Assets (subject to Seller’s interim right to
direct and control servicing prior to a termination of such rights as a result
of a termination of Seller’s servicing rights pursuant to Section 17.01(f)
hereof or an Event of Default under this Agreement or Servicer’s termination
pursuant to Section 17.01(h)), (iii) agreement by Servicer to comply with the
Servicing Standards, and (iv) that upon receipt of notice of an Event of Default
from Buyer, Servicer will follow the instructions of Buyer with respect to the
Purchased Assets and any related Income and Escrow Payments with respect
thereto.
(f)    Any servicing rights provided to Seller hereunder shall terminate
automatically at the end of each thirty (30) day anniversary of the Initial
Purchase Date unless Buyer extends in writing such servicing rights for an
additional thirty (30) days. Subject to the Servicing Agreement, Servicer’s
rights to service the Purchased Assets shall terminate automatically at the end
of each thirty (30) day anniversary of the Initial Purchase Date unless Buyer
extends in writing (in the monthly report delivered by Buyer to Seller pursuant
to Section 3.08(a) or in a separate writing) the Servicer’s right to service the
Purchased Assets (such initial thirty (30) day period, together with each
subsequent thirty (30) day period, the “Servicing Term”). Upon the occurrence of
Buyer’s non-renewal of Seller’s servicing rights hereunder or Buyer’s
non-renewal of any Servicing Term under the Servicing Agreement, Seller’s
servicing rights hereunder or Servicer’s right to service the Purchased Assets,
as applicable, shall automatically terminate, in each case without payment of
any penalty or termination fee. Upon the occurrence of an Event of Default
hereunder or a Servicer Termination Event, Buyer shall have the right to
immediately terminate Seller’s servicing rights hereunder or Servicer’s right to
service the Purchased Assets, as applicable, in each case without payment of any
penalty or termination fee. Seller and Servicer shall cooperate in transferring
Seller’s servicing rights hereunder or the servicing of the Purchased Assets, as
applicable, to Buyer or its designee, at no cost or expense to Buyer, it being
agreed that Seller will pay any fees and expenses required to terminate Seller’s
servicing rights hereunder or the Servicing Agreement, as applicable, and
transfer servicing.
(g)    If Seller should discover that, for any reason whatsoever, Seller,
Servicer or any entity responsible for managing or servicing any such Purchased
Asset has failed to perform fully Seller’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Purchased Assets, Seller shall promptly notify Buyer.
(h)    Upon the termination of Servicer’s rights to service the Purchased
Assets, Seller shall cause Servicer to deliver all Servicing Files and the
physical and contractual servicing

- 69 -

--------------------------------------------------------------------------------




to the designee of Buyer within thirty (30) days of such termination, unless
otherwise directed in writing by Buyer. Such delivery of the Servicing Files by
Servicer shall be in accordance with customary and prudent mortgage banking
standards for the delivery of servicing for assets similar to the Purchased
Assets and such transfer shall include the transfer of the gross amount of all
escrows held for the related mortgagors (without reduction for unreimbursed
advances or “negative escrows”).
(i)    Buyer shall have the right to appoint a third party to perform due
diligence with respect to Servicer at any time. Upon the occurrence of a
Servicer Change of Control that is approved by Buyer, Seller shall cooperate and
cause Servicer to cooperate with Buyer and/or its designees to provide access to
Servicer’s servicing facilities, as applicable, including without limitation its
books and records with respect to Servicer’s servicing portfolio and the related
Purchased Assets and any other information Buyer may reasonably request
regarding Servicer or its servicing activities. In addition to the foregoing,
Seller shall permit Buyer to inspect upon reasonable prior written notice at a
mutually convenient time, Servicer’s servicing facilities, as the case may be,
for the purpose of satisfying Buyer that Servicer has the ability to service the
Purchased Assets as provided in this Agreement. In addition, at any time that
Servicer is not an Affiliate of Seller, Seller shall use its best efforts to
enable Buyer to inspect the servicing facilities of Servicer and to cause
Servicer to cooperate with Buyer and/or its designees in connection with any due
diligence performed by Buyer and/or such designees in accordance with this
Section 17.01(i). Seller and Buyer further agree that all reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with any due
diligence or inspection performed pursuant to this Section 17.01(i) shall be
paid by Seller, subject to the cap set forth in Section 6.02(c).
Section 17.02    Fees and Expenses of Servicer. All fees and expenses of
Servicer shall be borne solely by Seller.
ARTICLE 18    

MISCELLANEOUS
Section 18.01    Governing Law. This Agreement and any claim, dispute or
controversy arising under or related to this Agreement or any of the other
Repurchase Documents shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of laws
principles thereof other than Section 5-1401 of the New York General Obligations
law, which shall govern.
Section 18.02    Submission to Jurisdiction; Service of Process. Each party
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by

- 70 -

--------------------------------------------------------------------------------




suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or the other Repurchase Documents shall affect any right that Buyer
may otherwise have to bring any action or proceeding arising out of or relating
to the Repurchase Documents against Seller or its properties in the courts of
any jurisdiction. Seller irrevocably and unconditionally waives, to the fullest
extent permitted by Requirements of Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to the Repurchase Documents in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each Party irrevocably consents to service of process in the
manner provided for notices in Section 18.12. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
Section 18.03    IMPORTANT WAIVERS.
(a)    [RESERVED].
(b)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.
(c)    TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY WAIVES
ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER WHETHER OR NOT
INVOLVING ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED
DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL
THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE
FORM OF THE CLAIM OF ACTION. NO PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE
TRANSACTIONS.
(d)    EACH PARTY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER
OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER
PARTY OR AN INDEMNIFIED PERSON WOULD NOT

- 71 -

--------------------------------------------------------------------------------




SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS SECTION 18.03 IN THE EVENT OF
LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR
LEGAL THEORY.
(e)    EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS UNDER THE REPURCHASE DOCUMENTS. EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
(f)    THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(g)    THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN FULL OF THE REPURCHASE
OBLIGATIONS.
Section 18.04    Integration. The Repurchase Documents supersede and integrate
all previous negotiations, contracts, agreements and understandings (whether
written or oral) between the Parties relating to a sale and repurchase of
Purchased Assets and the other matters addressed by the Repurchase Documents,
and contain the entire final agreement of the Parties relating to the subject
matter thereof.
Section 18.05    Single Agreement. Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any Transaction against the Repurchase Obligations owing to Buyer
with respect to other Transactions, and (d) payments, deliveries and other
transfers made by or on behalf of Seller with respect to any Transaction shall
be deemed to have been made in consideration of payments, deliveries and other
transfers with respect to all Transactions, and the obligations of Seller to
make any such payments, deliveries and other transfers may be applied against
each other and netted.
Section 18.06    Use of Employee Plan Assets. Each Party covenants that it will
not use “plan

- 72 -

--------------------------------------------------------------------------------




assets” within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA in any Transaction.
Section 18.07    Survival and Benefit of Seller’s Agreements. The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns. All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, Eligible
Assignees and Participants. No other Person shall be entitled to any benefit,
right, power, remedy or claim under the Repurchase Documents.
Section 18.08    Assignments and Participations.
(a)    Seller shall not sell, assign or transfer any of its rights or the
Repurchase Obligations or delegate its duties under this Agreement or any other
Repurchase Document without the prior written consent of Buyer, and any attempt
by Seller to do so without such consent shall be null and void.
(b)    Buyer may at any time, without the consent of or notice to Seller or
Guarantor, sell participations to any Person (other than a natural person or
Seller, Guarantor or any Affiliate of Seller or Guarantor) (a “Participant”) in
all or any portion of Buyer’s rights and/or obligations under the Repurchase
Documents; provided, that (i) Buyer’s obligations under the Repurchase Documents
shall remain unchanged, (ii) Buyer shall remain solely responsible to Seller for
the performance of such obligations, and (iii) Seller shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents. No Participant shall have any right to approve
any amendment, waiver or consent with respect to any Repurchase Document, except
to the extent that the Repurchase Price or Price Differential of any Purchased
Asset would be reduced or the Repurchase Date of any Purchased Asset would be
postponed. Each Participant shall be entitled to the benefits of Article 12 to
the same extent as if it had acquired its interest by assignment pursuant to
Section 18.08(c), but shall not be entitled to receive any greater payment
thereunder than Buyer would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Seller’s prior written consent. To the extent
permitted by Requirements of Law, each Participant shall be entitled to the
benefits of Sections 10.02(j) and 18.18 to the same extent as if it had acquired
its interest by assignment pursuant to Section 18.08(c).
(c)    Buyer may at any time, without consent of Seller or Guarantor but upon
notice to Seller, sell and assign to any Eligible Assignee all or any portion of
all of the rights and obligations or duties of Buyer under the Repurchase
Documents. Each such assignment shall be made pursuant to an Assignment and
Acceptance substantially in the form of Exhibit K (an “Assignment and
Acceptance”). From and after the effective date of such Assignment and
Acceptance, (i) such Eligible Assignee shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it, (ii) Buyer shall, to the extent provided therein, be released
from such obligations (and, in the case of an Assignment and Acceptance covering
all

- 73 -

--------------------------------------------------------------------------------




or the remaining portion of Buyer’s rights and obligations under the Repurchase
Documents, Buyer shall cease to be a Party), (iii) the obligations of Buyer
shall be deemed to be so reduced, and (iv) Buyer will give prompt written notice
thereof (including identification of the Eligible Assignee and the amount of
Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice). Any sale or assignment
by Buyer of rights or obligations under the Repurchase Documents that does not
comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b); provided, that no assignee
shall be entitled to receive any greater payment thereunder than Buyer would
have been entitled to receive had the assignment not occurred, unless the
assignment is made with Seller’s prior written consent.
(d)    Seller shall cooperate reasonably with Buyer in connection with any such
sale and assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or other material term of
the Repurchase Documents in a manner adverse to Seller without the consent of
Seller.
(e)    Buyer shall have the right to partially or completely syndicate and or
all of its rights under the Agreement and the other Repurchase Documents to any
Eligible Assignee.
Section 18.09    Ownership and Hypothecation of Purchased Assets. Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates; provided that Buyer in its discretion may permit bare legal title in the
Purchased Assets to remain with Seller solely for the purpose of facilitating
servicing. Subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee. Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine; provided, that no such transaction shall affect the
obligations of Buyer to transfer the Purchased Assets to Seller on the
applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim. In the event Buyer engages
in a repurchase transaction with any of the Purchased Assets or otherwise
pledges or hypothecates any of the Purchased Assets, Buyer shall have the right
to assign to Buyer’s counterparty any of the applicable representations or
warranties herein and the remedies for breach thereof, as they relate to the
Purchased Assets that are subject to such repurchase transaction.
Section 18.10    Confidentiality. All information regarding the terms set forth
in any of the Repurchase Documents or the Transactions shall be kept
confidential and shall not be disclosed by either Party to any Person except
(a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors and other representatives who are informed
of the confidential nature of such information and instructed to keep it
confidential, (b) to the extent requested by any regulatory authority or
required by Requirements of Law, (c) to the extent required to be included in
the financial statements of either Party or an Affiliate thereof, (d) to the
extent required to exercise

- 74 -

--------------------------------------------------------------------------------




any rights or remedies under the Repurchase Documents, Purchased Assets or
Mortgaged Properties, (e) to the extent required to consummate and administer a
Transaction, (f) to any actual or prospective Participant or Eligible Assignee
which agrees to comply with this Section 18.10; provided, that no such
disclosure made with respect to any Repurchase Document shall include a copy of
such Repurchase Document to the extent that a summary would suffice, but if it
is necessary for a copy of any Repurchase Document to be disclosed, all pricing
and other economic terms set forth therein shall be redacted before disclosure
to the extent permitted by applicable law.
Section 18.11    No Implied Waivers. No failure on the part of Buyer to
exercise, or delay in exercising, any right or remedy under the Repurchase
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right or remedy thereunder preclude any further exercise thereof
or the exercise of any other right. The rights and remedies in the Repurchase
Documents are cumulative and not exclusive of any rights and remedies provided
by law. Application of the Default Rate after an Event of Default shall not be
deemed to constitute a waiver of any Event of Default or Buyer’s rights and
remedies with respect thereto, or a consent to any extension of time for the
payment or performance of any obligation with respect to which the Default Rate
is applied. Except as otherwise expressly provided in the Repurchase Documents,
no amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and Buyer.
Any waiver or consent under the Repurchase Documents shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given.
Section 18.12    Notices and Other Communications. Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email, to
the address for such Party specified in Schedule 2 or such other address as such
Party shall specify from time to time in a notice to the other Party. Any of the
foregoing communications shall be effective when delivered or upon the first
attempted delivery on a Business Day. A Party receiving a notice that does not
comply with the technical requirements of this Section 18.12 may elect to waive
any deficiencies and treat the notice as having been properly given.
Section 18.13    Counterparts; Electronic Transmission. This Agreement and any
other Repurchase Document may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. The parties agree that this Agreement, any documents to be delivered
pursuant to this Agreement, any other Repurchase Document and any notices
hereunder may be transmitted between them by email and/or facsimile. The parties
intend that faxed signatures and electronically imaged signatures such as .pdf
files shall constitute original signatures and are binding on all parties.
Section 18.14    No Personal Liability. No administrator, incorporator,
Affiliate, owner, member, partner, stockholder, officer, director, employee,
agent or attorney of Buyer, any Indemnified Person, Seller or Guarantor, as
such, shall be subject to any recourse or personal liability under or with
respect to any obligation of Buyer, Seller or Guarantor under the Repurchase

- 75 -

--------------------------------------------------------------------------------




Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer, Seller or Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived. This Section 18.14 shall survive the
termination of the Repurchase Documents and the repayment in full of the
Repurchase Obligations.
Section 18.15    Protection of Buyer’s Interests in the Purchased Assets;
Further Assurances.
(a)    Seller shall cause the Repurchase Documents and/or all financing
statements and continuation statements and any other necessary documents
covering the right, title and interest of Buyer to the Purchased Assets to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect such right, title and interest. Seller
shall deliver to Buyer file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. Seller shall execute any and
all documents reasonably required to fulfill the intent of this Section 18.15.
(b)    Seller will promptly at its expense execute and deliver such instruments
and documents and take such other actions as Buyer may reasonably request from
time to time in order to perfect, protect, evidence, exercise and enforce
Buyer’s rights and remedies under and with respect to the Repurchase Documents,
the Transactions and the Purchased Assets.
(c)    If Seller fails to perform any of its Repurchase Obligations, Buyer may
(but shall not be required to) perform or cause to be performed such Repurchase
Obligation, and the costs and expenses incurred by Buyer in connection therewith
shall be payable by Seller. Without limiting the generality of the foregoing,
Seller authorizes Buyer, at the option of Buyer and the expense of Seller, at
any time and from time to time, to take all actions and pay all amounts that
Buyer deems necessary or appropriate to protect, enforce, preserve, insure,
service, administer, manage, perform, maintain, safeguard, collect or realize on
the Purchased Assets and Buyer’s Liens and interests therein or thereon and to
give effect to the intent of the Repurchase Documents. No Default or Event of
Default shall be cured by the payment or performance of any Repurchase
Obligation by Buyer on behalf of Seller. Buyer may make any such payment in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax Lien, title or claim except to the extent such
payment is being contested in good faith by Seller in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.
(d)    Without limiting the generality of the foregoing, Seller will no earlier
than six (6) or later than three (3) months before the fifth (5th) anniversary
of the date of filing of each UCC financing statement filed in connection with
to any Repurchase Document or any Transaction, (i) deliver and file or cause to
be filed an appropriate continuation statement with respect to such financing
statement; provided that Buyer may elect to file such continuation statement,
and (ii) deliver or cause to be delivered to Buyer an opinion of counsel, in
form and substance reasonably satisfactory to Buyer, confirming and updating the
opinion delivered pursuant to Section 6.01(a)

- 76 -

--------------------------------------------------------------------------------




with respect to perfection and otherwise to the effect that the security
interests hereunder continue to be enforceable and perfected security interests,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.
(e)    Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets shall be to use reasonable care in the custody, use, operation and
preservation of the Purchased Assets in its possession or control. Buyer shall
incur no liability to Seller or any other Person for any act of Governmental
Authority, act of God or other destruction in whole or in part or negligence or
wrongful act of custodians or agents selected by Buyer with reasonable care, or
Buyer’s failure to provide adequate protection or insurance for the Purchased
Assets. Buyer shall have no obligation to take any action to preserve any rights
of Seller in any Purchased Asset against prior parties, and Seller hereby agrees
to take such action. Buyer shall have no obligation to realize upon any
Purchased Asset except through proper application of any distributions with
respect to the Purchased Assets made directly to Buyer or its agent(s). So long
as Buyer and Custodian shall act in good faith in their handling of the
Purchased Assets, Seller waives or is deemed to have waived the defense of
impairment of the Purchased Assets by Buyer and Custodian.
(f)    At Buyer’s election, and at any time during the term of this Agreement
after delivery by Buyer to Seller of prior written notice, Buyer may record any
or all of the Assignment Documents (at Buyer’s sole cost and expense) as further
evidence of Buyer’s ownership interest in the related Purchased Assets.
Section 18.16    Default Rate. To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid when due under the Repurchase Documents until such
Repurchase Obligations are paid or satisfied in full.
Section 18.17    Termination. This Agreement shall remain in effect until the
Termination Date. However, no such termination shall affect Seller’s outstanding
obligations to Buyer at the time of such termination, nor shall it affect the
survivability of any provisions in this Agreement that, by their express terms,
are intended to survive the termination of this Agreement or any of the other
Repurchase Documents and the repayment in full of the Repurchase Obligations.
Section 18.18    Set-off. In addition to any rights now or hereafter granted
under the Repurchase Documents, Requirements of Law or otherwise, Seller and
Guarantor, each on behalf of itself and each of its respective Affiliates,
hereby grants to Buyer and each Indemnified Person, to secure repayment of the
Repurchase Obligations, a right of set-off upon any and all of the following:
(i)  monies, securities, collateral or other property of Seller and Guarantor
and each of their respective Affiliates and any proceeds from the foregoing, now
or hereafter held or received by Buyer, any Affiliate of Buyer or any
Indemnified Person, for the account of Seller or such Affiliate of Seller,
whether for safekeeping, custody, pledge, transmission, collection or otherwise,
(ii) any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Seller, Guarantor
or any Affiliate of Seller or Guarantor at any time existing, (iii) any
obligation owed by Buyer or any Affiliate of Buyer to Seller, Guarantor or any
Affiliate of Seller or Guarantor and (iv) any Repurchase Obligations or
Indebtedness owed by Seller, Guarantor

- 77 -

--------------------------------------------------------------------------------




or any Affiliate of Seller or Guarantor and any Indebtedness owed by Buyer or
any Affiliate of Buyer to Seller, Guarantor or any Affiliate of Seller or
Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of Seller, Guarantor or
any Affiliate of Seller or Guarantor, without prejudice to Buyer’s right to
recover any deficiency; provided, that Buyer shall not exercise its right to
set-off under this Section 18.18 with respect to any Affiliate of Guarantor
unless an Event of Default has occurred and is continuing. Each of Buyer, each
Affiliate of Buyer and each Indemnified Person is hereby authorized upon any
amount becoming due and payable by Seller, Guarantor or any Affiliate of Seller
or Guarantor to Buyer or any Indemnified Person under the Repurchase Documents,
the Repurchase Obligations or otherwise or upon the occurrence of an Event of
Default, without notice to Seller, Guarantor or any Affiliate of Seller or
Guarantor, any such notice being expressly waived by Seller and each Affiliate
of Seller to the extent permitted by any Requirements of Law, to set-off,
appropriate, apply and enforce such right of set-off against any and all items
hereinabove referred to against any amounts owing to Buyer or any Indemnified
Person by Seller, Guarantor or any Affiliate of Seller or Guarantor under the
Repurchase Documents and the Repurchase Obligations, irrespective of whether
Buyer, any Affiliate of Buyer or any Indemnified Person shall have made any
demand under the Repurchase Documents and regardless of any other collateral
securing such amounts, and in all cases without waiver or prejudice of Buyer’s
rights to recover any deficiency. Seller and all Affiliates of Seller shall be
deemed directly indebted to Buyer and the other Indemnified Persons in the full
amount of all amounts owing to Buyer and the other Indemnified Parties by Seller
and all Affiliates of Seller under the Repurchase Documents and the Repurchase
Obligations, and Buyer and the other Indemnified Persons shall be entitled to
exercise the rights of set-off provided for above. ANY AND ALL RIGHTS TO REQUIRE
BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH
RESPECT TO THE PURCHASED ASSETS OR OTHER INDEMNIFIED PERSONS UNDER THE
REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET-OFF, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER AND EACH
AFFILIATE OF SELLER.
Buyer or any Indemnified Person shall promptly notify the affected Seller or
Affiliate of Seller after any such set-off and application made by Buyer or such
Indemnified Person; provided that the failure to give such notice shall not
affect the validity of such set-off and application. If an amount or obligation
is unascertained, Buyer may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the relevant Party accounting to the
other Party when the amount or obligation is ascertained. Nothing in this
Section 18.18 shall be effective to create a charge or other security interest.
This Section 18.18 shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other rights to which any Party is at
any time otherwise entitled.
Section 18.19    Power of Attorney. Seller hereby authorizes Buyer to file such
financing statement or statements relating to the Purchased Assets without
Seller’s signature thereon as Buyer, at its option, may deem appropriate. Seller
hereby appoints Buyer as Seller’s agent and attorney in fact to execute any such
financing statement or statements in Seller’s name and to perform all

- 78 -

--------------------------------------------------------------------------------




other acts which Buyer deems appropriate to perfect and continue its ownership
interest in and/or the security interest granted hereby, if applicable, and to
protect, preserve and realize upon the Purchased Assets, in accordance with the
terms of this Agreement including, but not limited to, the right to endorse
notes, complete blanks in documents, transfer servicing (including, but not
limited, to sending “good-bye letters” on behalf of Seller and Servicer to any
Mortgagor in the form of Exhibit L with respect to Purchased Assets which are
Mortgage Loans), and sign assignments on behalf of Seller as its agent and
attorney in fact. This agency and power of attorney is coupled with an interest
and is irrevocable without Buyer’s consent. Notwithstanding the foregoing, the
power of attorney hereby granted may be exercised only during the occurrence and
continuance of any Event of Default hereunder. Seller shall pay the filing costs
for any financing statement or statements prepared pursuant to this
Section 18.19. In addition, Seller shall execute and deliver to Buyer and power
of attorney in the form set forth in Exhibit I attached hereto (“Seller’s Power
of Attorney”).
Section 18.20    Seller’s Waiver of Setoff. Seller hereby waives any right of
setoff it may have or to which it may be or become entitled under the Repurchase
Documents or otherwise against Buyer, any Affiliate of Buyer, any Indemnified
Person or their respective assets or properties.
Section 18.21    Periodic Due Diligence Review. Buyer may perform continuing due
diligence reviews with respect to the Purchased Assets, Seller and Affiliates of
Seller, including ordering new third party reports, for purposes of, among other
things, verifying compliance with the representations, warranties, ordering BPOs
at any time during the term of this Agreement, covenants, agreements, duties,
obligations and specifications made under the Repurchase Documents or otherwise.
As often as commercially reasonable in Buyer’s judgment and upon reasonable
prior notice to Seller, unless a Default or Event of Default exists, in which
case no notice is required, Buyer or its representatives may during normal
business hours inspect any properties and examine, inspect and make copies of
the books and records of Seller and Affiliates of Seller, the Mortgage Loan
Documents and the Servicing Files. Seller shall make available to Buyer one or
more knowledgeable financial or accounting officers and representatives of the
independent certified public accountants of Seller for the purpose of answering
questions of Buyer concerning any of the foregoing. Seller shall make
commercially reasonable efforts to cause Servicer to cooperate with Buyer by
permitting Buyer to conduct reasonable due diligence reviews of the related
Servicing Files. Buyer may purchase Purchased Assets from Seller based solely on
the information provided by Seller to Buyer in the Underwriting Materials and
the representations, warranties, duties, obligations and covenants contained
herein, and Buyer may at any time conduct a partial or complete due diligence
review on some or all of the Purchased Assets, including ordering new credit
reports and new appraisals on the Mortgaged Properties and otherwise
regenerating the information used to originate and underwrite such Purchased
Assets. Buyer may underwrite such Purchased Assets itself or engage a mutually
acceptable third-party underwriter to do so. Seller shall be responsible for all
of the due diligence costs and expenses incurred by Buyer; provided, that any
due diligence expenses greater than $15,000 in the aggregate in any twelve (12)
month period shall be subject to Seller’s prior approval, which approval shall
not be unreasonably withheld.
Section 18.22    Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
the parties under the Repurchase Documents.

- 79 -

--------------------------------------------------------------------------------




Section 18.23    [Reserved].
Section 18.24    Patriot Act Notice. Buyer hereby notifies Seller that Buyer is
required by the Patriot Act to obtain, verify and record information that
identifies Seller.
Section 18.25    Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Savings Fund Society, FSB, a federal savings bank d/b/a Christiana
Trust (“Christiana Trust”), not individually or personally but solely as trustee
(the “Trustee”) of Seller, in the exercise of the powers and authority conferred
and vested in it under the trust agreement for Seller, (b) each of the
representations, undertakings and agreements herein made on the part of the
Trustee or Seller is made and intended not as personal representations,
undertakings and agreements by Christiana Trust but is made and intended for the
purpose for binding only Seller, (c) nothing herein contained shall be construed
as creating any liability on Christiana Trust, individually or personally, to
perform any covenant either express or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and any Person
claiming by, through or under the parties hereto, (d) Christiana Trust has not
made any investigation as to the accuracy of any representations, warranties or
other obligations of the Trustee or Seller under this Agreement or any other
related documents and (e) under no circumstances shall Christiana Trust be
personally liable for the payment of any indebtedness or expenses of the Trustee
or Seller or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trustee or Seller
under this Agreement or any other related documents.
Section 18.26    Successors and Assigns. Subject to the foregoing, the
Repurchase Documents and any Transactions shall be binding upon and shall inure
to the benefit of the Parties and their successors and permitted assigns.
[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]







- 80 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.
SELLER:
HLSS MORTGAGE MASTER TRUST II


By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity, but solely as Owner Trustee
By:    
Its:
Title:
BUYER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:    
Its:
Title:


ACKNOWLEDGED BY:
GUARANTOR:
HOME LOAN SERVICING SOLUTIONS, LTD.
By:                    
Its:
Title:





[Master Repurchase Agreement and Securities Contract]